Exhibit 10.1
EXECUTION COPY
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
NxStage Medical, Inc.
DaVita Inc.
First Amended and Restated National Service Provider Agreement
Information Sheet

     
Date of Agreement:
  July 22, 2010 (“Effective Date”)
 
   
National Service Provider:
  DaVita Inc.
 
   
Street Address of Customer:
  601 Hawaii Street
 
   
City, State, Zip of Customer:
  El Segundo, CA 90245
 
   
Customer Contact and Phone No.:
  Steven J. Priest, 615-341-5852
 
   
NxStage Customer Service Phone No.:
  1-866-NxStage (1-866-697-8243)
 
   
Contract No.:
  To be assigned
 
   
Contract Term:
  From the Effective Date through June 30, 2013, which term shall be
automatically extended on a month-to-month basis until one of the parties
provides thirty (30) days prior written notice of termination (the “Term”).
 
   
Attached Exhibits:
  Exhibit A: Cycler Log File Decoding Document
 
   
 
  Exhibit B: Pricing Covenant Example
 
   
Attached Schedules:
  Schedule A: Authorized Customer Locations
 
   
 
  Schedule B: Program and Pricing
 
   
 
  Schedule C: Warranty; Service; and Recalls
 
   
 
  Schedule D: Preferred Relationship
 
   
Attachment A to Schedule B:
  Attachment A to Schedule B: Warrant Agreement
 
   
Attachment A to Schedule D:
  Attachment A to Schedule D: Markets

 



--------------------------------------------------------------------------------



 



First Amended and Restated National Service Provider Agreement – Chronic
Outpatient Therapy
     THIS FIRST AMENDED AND RESTATED NATIONAL SERVICE PROVIDER AGREEMENT (this
“Agreement”) is effective as of the Effective Date, by and between DaVita Inc.,
a Delaware corporation (“Customer”) and NxStage Medical, Inc., a Delaware
corporation (“NxStage”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in Section 1 of this Agreement.
RECITALS
     A. Customer and NxStage entered into that certain National Service Provider
Agreement, dated as of February 7, 2007, as amended by a letter agreement, dated
as of April 19, 2007, a letter agreement, dated as of June 30, 2007 and a letter
agreement, dated as of January 23, 2009 (collectively, the “Original
Agreement”), whereby NxStage agreed to sell certain products to Customer and
Customer agreed to purchase such products from NxStage, subject to all of the
terms and conditions stated therein.
     B. NxStage and Customer deem it desirable to enter into this Agreement in
order to amend and restate (and supersede and replace) the Original Agreement
effective as of the Effective Date as provided herein.
     In consideration of the foregoing premises and mutual covenants,
agreements, representations and warranties contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1. DEFINITIONS
     The following definitions as used herein have the following meanings:
     (a) “Authorized Customer Locations” means any home hemodialysis program
site in the Continental United States: (i) of Customer or any majority owned
subsidiary of Customer, (ii) in which Customer has entered into a management
contract covering the purchase of products for chronic home or in-center
self-care patient therapy, including the System One, or (iii) held by Customer
in a joint venture structure. Schedule A hereto sets forth all of the Authorized
Customer Locations.
     (b) “Commercially Available” means any product that is approved by the FDA
and manufactured, sold or distributed anywhere in the United States by NxStage
and/or any of its affiliates, and for which NxStage has completed its
then-current market release processes.
     (c) “Express Monthly Dialysis Supplies” means System One cartridges with
pre-attached filter and bagged PureFlow Express premixed dialysate for the
prescribed therapy frequency and fluid volume.
     (d) “FDA” means the United States Food and Drug Administration and any
successor thereto.

1



--------------------------------------------------------------------------------



 



     (e) “Monthly Dialysis Supplies” means PureFlow SL Monthly Dialysis Supplies
and Express Monthly Dialysis Supplies.
     (f) “Patient Noncompliance Event” means an event in which any patient of an
Authorized Customer Location misses [**] percent ([**]%) or more of his or her
prescribed treatment frequencies or fluid volumes.
     (g) “Patient Prescription Monthly Standing Orders” means NxStage’s standard
patient prescription form submitted via NxStage’s NXRX electronic prescription
system, or any successor thereto, for the System One and Monthly Dialysis
Supplies for a named home or in-center self-care patient signed by such
patient’s treating physician.
     (h) “PureFlow SL Monthly Dialysis Supplies” means System One cartridges
with pre-attached filter and PureFlow SL disposable cartridges and sets required
to prepare PureFlow dialysate for the prescribed therapy frequency and fluid
volume.
2. PURCHASES AND RENTALS
All purchases or rentals, as the case may be, of (a) the NxStage System One
(consisting of either (i) a System One Cycler (“Cycler”), Warmer (“Warmer”), and
Stand (“Stand”), or (ii) a Cycler and System One PureFlow SL (“PureFlow SL” and
together with the Cycler, Warmer and Stand, the “System One” or “System”), and
(b) System One disposables and other products for chronic home and in-center
self-care use set forth on Schedule B attached hereto, which may or may not be
manufactured by NxStage (the “Disposables” and collectively, with the System One
and the Monthly Dialysis Supplies, the “Products”) under this Agreement shall be
initiated by purchase orders covering one month of Monthly Dialysis Supplies
consistent with then-current Patient Prescription Monthly Standing Orders
received by NxStage. If the terms and provisions of any purchase order, sales
order or any other document delivered by the parties hereto conflict with, or
are in addition to, the terms of this Agreement, the terms of this Agreement
shall control. To purchase or rent Products, an Authorized Customer Location
must provide NxStage with a valid Patient Prescription Monthly Standing Order
for the named NxStage patient(s) who will receive chronic therapy.
3. PRICING
Pricing for each Product purchased during the Term is set forth next to each
such Product on Schedule B attached hereto (collectively, the “Purchase
Prices”).
4. LIMITATIONS ON SALE AND USE AND [**]ACQUIRED AND MANAGED SITES
     (a) Limitations on Sale and Use. All Products are to be used by Customer in
the Continental United States at Authorized Customer Locations and are not to be
resold, transferred or remarketed. Notwithstanding the foregoing, Customer may
transfer Products to a third party in connection with the sale or disposition
(whether by sale of assets or stock, merger or consolidation) of any Authorized
Customer Location by Customer which includes Products then in use by such
Authorized Customer Location’s patients, subject to NxStage’s prior written
consent, which consent shall not be unreasonably withheld. The Products are to
be used only for

2



--------------------------------------------------------------------------------



 



chronic home and in-center self-care patient therapy for treatment of any
Authorized Customer Locations’ patients with Patient Prescription Monthly
Standing Orders.
     (b) [**]Acquired and Managed Sites. If at any time during the Term,
Customer, any Customer affiliate, or any Authorized Customer Location or its
affiliates enters into any transaction or series of transactions pursuant to
which Customer, any Customer affiliate, or any Authorized Customer Location or
its affiliates: (i) acquires the equity interests of any dialysis facility or
program of [**] (collectively, “[**]”), or any of their joint venture or managed
facilities (including any facilities with management contracts with [**] or its
affiliates as of or subsequent to the Effective Date) (a “[**]Site”) possessing
the voting power to elect a majority of such [**] Site’s board of directors,
board of managers or members, general partner, managing member or manager, as
the case may be (whether by merger, consolidation, reorganization, combination,
sale or transfer of the equity interests of any such [**] Site, or otherwise
acquires the right to control such [**] Site whether by securityholder or voting
agreement, proxy, power of attorney or otherwise), (ii) acquires all or
substantially all of the assets of an [**] Site (subsection (i), together with
this subsection (ii) hereinafter collectively referred to as a
“[**]Acquisition”), or (iii) enters into a management contract, joint venture or
other similar transaction with any [**] Site relating to the provision of
chronic hemodialysis therapy (an “[**]Management Contract”), Customer covenants
and agrees that: (A) if at the time of the closing of such [**] Acquisition with
respect to a [**] Site pursuant to the terms and conditions of the acquisition
agreement related to such [**] Acquisition (a “[**]Acquired Site Closing”) such
[**] Site did not have patients prescribed to receive therapy with the System
One at any time during the [**] months prior to the [**] Acquired Site Closing,
the parties shall enter into an amendment to this Agreement to allow such [**]
Site to become an “Authorized Customer Location” under this Agreement, (B) if at
the time of the [**] Acquired Site Closing, such [**] Site has, or had patients
prescribed to receive therapy with the System One at any time during the [**]
months prior to the [**] Acquired Site Closing, Customer and NxStage shall enter
into a new agreement relating to the purchase and/or rental of the Products on
the same terms and conditions as then-exist under any [**] Pre-Existing
Agreement (as defined below) applicable to such [**] Site (the “New Agreement”),
including the term of such New Agreement, which shall in no event exceed the
term of the [**] Pre-Existing Agreement, or (C) as of the effective date of any
[**] Management Contract with an [**] Site, whether or not such [**] Site has,
or had, patients prescribed to receive therapy with the System One at any time
during the [**] months prior to the effective date of such [**] Management
Contract, Customer and NxStage shall enter into a New Agreement. NxStage
covenants and agrees that upon the expiration of any New Agreement relating to a
[**] Site acquired by Customer in connection with a [**] Acquisition or to a
[**] Site under a [**] Management Contract, the parties shall enter into an
amendment to this Agreement, if necessary, to allow such [**] Site to become an
“Authorized Customer Location” under this Agreement. If at the time of a [**]
Acquired Site Closing, or upon the effective date of a [**] Management Contract,
as applicable, a [**] Pre-Existing Agreement does not then cover the direct or
indirect sale of one or more of the Products to the acquired [**] Site, or [**]
Site subject to a [**] Management Contract, as the case may be, the parties
shall enter into an amendment to this Agreement to allow such [**] Site to
become an “Authorized Customer Location” under this Agreement. For purposes
hereof, a “[**]Pre-Existing Agreement” means any agreement(s) between NxStage or
its affiliates and [**] relating to the purchase and/or rental, shipment, or
delivery of some or all of the Products to the applicable [**] Site. NxStage and
Customer covenant and agree that none of the terms and conditions of Section

3



--------------------------------------------------------------------------------



 



4(b)(B) shall apply in any Warrant Year during the Term, until the number of
[**] Sites acquired pursuant to a [**] Acquired Site Closing(s) completed on or
before the end of the applicable Warrant Year exceeds [**] Sites (the
“[**]Acquisition Threshold”).
5. SHIPPING
     (a) Shipping Terms. Shipping for the Products is F.O.B. Customer’s
designated destination. Monthly Dialysis Supplies shipment quantities will be
based on the prescribed frequency (as indicated in the Patient Prescription
Monthly Standing Order) and inventory needs of the patients at each Authorized
Customer Location, as reported by each such patient to NxStage’s customer
service department. All prices for the Monthly Dialysis Supplies include
shipping costs to Authorized Customer Locations’ patients’ homes or designated
travel destination, in each case, in the Continental United States via common
carrier of NxStage selection unless otherwise stated, and include one patient
delivery each [**] weeks, based on NxStage’s then-standard delivery policies for
that geographical area; provided that such Monthly Dialysis Supplies must be a
part of either: (i) a patient’s standard delivery quantities pursuant to such
patient’s Patient Prescription Monthly Standing Order, or (ii) a patient’s
travel delivery package consistent with the terms hereof and as documented on a
NxStage “System One Vacation and Travel Form” (copies of which are available on
request)). For all other deliveries, shipping costs will be prepaid by NxStage
and added to Customer’s invoice. NxStage shall use its commercially reasonable
efforts to ensure that the Products are shipped according to any Authorized
Customer Locations’ delivery requirements. Any extra charges for special
delivery services shall be prepaid by NxStage and added to Customer’s invoice.
The fees for all special delivery services are set forth on Schedule B-4
attached hereto.
     (b) Expedited Delivery. If an expedited shipment of the Products (i.e.
requiring delivery in less than [**] business days) must be made at any
Authorized Customer Locations’ request, Customer agrees to pay for all
incremental Product-shipping charges in excess of what standard shipping costs
would be for an unexpedited shipment of the Products. Customer agrees that each
of the Authorized Customer Locations’ patients must use their reasonable efforts
to accurately report the inventory of Monthly Dialysis Supplies that each such
patient has on a monthly basis to NxStage’s customer service department. If any
patient of any Authorized Customer Location fails to properly report his or her
inventory of Monthly Dialysis Supplies to NxStage’s customer service department,
and as a result of such failure such patient will require expedited shipment of
such patient’s Monthly Dialysis Supplies to perform dialysis therapy at such
patient’s prescribed frequencies, Customer agrees to pay for all incremental
Product-shipping charges in excess of what standard shipping costs would be for
an unexpedited shipment. NxStage reserves the right to charge Customer the
appropriate fee set forth in Schedule B-1 for any Monthly Dialysis Supplies
consumption by a patient of any Authorized Customer Location that is above such
patient’s applicable prescribed frequency, as measured on a calendar monthly
basis, or if such patient’s usage is above standard usage levels.
     (c) Product Returns. Customer or an Authorized Customer Location, as
applicable, must notify NxStage’s customer service department in writing of any
irregularity in a Product shipment within the later of [**] days of receipt of
the shipment or [**] days of discovery of a concealed defect in such shipment.
All evidence of shipping damage or over- or under- shipment (other than
concealed defects) should be noted on the carrier’s freight bill and the carrier
should

4



--------------------------------------------------------------------------------



 



countersign the document. In the absence of timely written notice of any
irregularity in the shipment of any Products, acceptance of such shipment will
be conclusively presumed. NxStage shall use its commercially reasonable efforts
to replace any Product damaged in transit and to remedy Product delivery
shortages within [**] days of receiving notice thereof from Customer or any
Authorized Customer Location, as applicable.
6. PAYMENT
Payments shall be due and payable on a net [**] day basis. Payments made within
[**] days of invoicing shall be subject to a [**] percent ([**]%) discount on
the total amount due. Payments made more than [**] days after the stated term
will be subject to a past due service charge of [**] percent ([**]%) per month
(or the highest rate permitted by applicable law, whichever is less), except for
any portion of an invoice disputed by Customer in good faith. If Customer fails
to pay any portion of its undisputed balance within [**] days of the date of the
invoice, NxStage may, at its option, terminate this Agreement upon [**] days
written notice and Customer’s failure to cure such payment default within such
[**] days. Any invoice dispute must be made by Customer in good faith. Customer
must notify NxStage of any invoice disputes in writing within [**] days of its
receipt of an invoice, and the parties shall use all commercially reasonable
efforts to resolve any billing disputes within [**] days. Any invoice subject to
a good faith dispute shall not be subject to the past due service charge of [**]
percent ([**]%) per month (or the highest rate permitted by applicable law,
whichever is less).
7. DISCOUNTS AND REBATES
Discounts and rebates earned under this Agreement are “Discounts or Other
Reductions in Price” to Customer under 42 U.S.C. §1320a-7b(b)(3)(A) of the
Social Security Act, and shall be properly reported by Customer on applicable
Medicare and Medicaid claims and cost reports. Customer will retain a copy of
this Agreement and all related notices and communications from NxStage, together
with invoices hereunder (which will indicate that a discount or end of period
rebate may apply) and permit agents of the U.S. Department of Health and Human
Services or any state Medicaid agency access to such records upon request. In
order to assist Customer’s compliance with any such obligations, NxStage shall
fully and accurately report all discounts, if any, on the invoices or statements
submitted to Customer; or where the value of a discount is not known at the time
of sale, NxStage shall fully and accurately report the existence of the discount
program on the invoices or statements submitted to Customer and when the value
of the discount becomes known, provide Customer with documentation of the
calculation of the discount identifying the specific goods or services purchased
to which the discount will be applied. At Customer’s reasonable request, NxStage
shall also use commercially reasonable efforts to provide to Customer any other
information that Customer may request that is necessary for Customer to obtain
in order to comply with any such obligations.
8. TAXES
The Purchase Price for each Product does not include sales, use, excise or
similar taxes. Customer agrees to pay promptly any and all applicable sales,
use, excise or similar taxes, assessments or other charges levied or assessed on
or with respect to the acquisition, possession,

5



--------------------------------------------------------------------------------



 



or use of any of the Products, and shall reimburse NxStage if NxStage has paid
such taxes, excluding, however, any taxes on or measured by NxStage’s income.
9. RETURNED GOODS
     (a) Return Goods Policy. This returned goods policy set forth in this
Section 9 is intended to address shipment errors and over-ordering of Products.
Returns of damaged or defective Products are handled as set forth under
Schedule C – Warranty; Service; and Recalls. Returns of Monthly Dialysis
Supplies caused by a discontinuation of patient therapy are covered in
Section 10 “Discontinuation of Therapy and Missed Treatments”. Returns of rented
Systems, at the end of their applicable rental period are covered in
Section 9(c) below. No credit will be issued for unauthorized returns. Product
which is not damaged or defective, may only be returned as described in this
Section 9, and only after Customer or the applicable Authorized Customer
Location has obtained a return authorization number from NxStage’s customer
service department.
     (b) Return of Purchased Products. Customer shall receive full credit, and
NxStage shall pay for all returned goods shipping charges, for Products shipped
in error by NxStage, so long as such Products (i) are returned in their original
carton with original labels within [**] days of shipment (no resealed or partial
cases), (ii) are in a condition for restocking and resale, and (iii) are
accompanied by a copy of the NxStage packing list. Customer shall receive [**]%
credit ([**]% restocking fee) and Customer shall pay for all return shipping
charges, for any returns due to over-ordering of Products (other than Excluded
Products (as defined below)), so long as such Products: (A) are returned in
their unopened carton with original labels within [**] days of shipment (no
resealed or partial cases), (B) are in condition for restocking and resale, and
(C) have at least [**] months remaining shelf life. The following Products may
not be returned:

  •   Products which are currently not in production;     •   Special Customer
specification Products; or     •   Products not shipped to an applicable
Authorized Customer Location by NxStage and not billed to Customer by NxStage
(collectively, the “Excluded Products”).

     (c) Return of Rented Products during the Term. If requested by NxStage
during the Term, rented System Ones shall be returned to NxStage within [**]
days after the end of the agreed upon rental term, or upon permanent
discontinuation of patient therapy. If rented Systems are requested to be
returned during the Term, but are not returned within such [**] day period,
Customer shall be charged an additional fee of $[**] per System per month until
each such System is returned to NxStage. If a System is rented for more than
[**] months, NxStage shall bear all related shipping charges to return such
rented Systems, otherwise, Customer shall bear all related shipping charges to
return such rented Systems. Customer shall be responsible for any damage
incurred in connection with the return of rented Systems, as set forth in
Section 13 below. If NxStage does not request return of a rented System One
during the Term, the additional fee of $[**] shall be waived and Customer shall
renew the rental of the System as soon as a patient in the service area where
the System is stored is in need of such System during the Term. NxStage’s
failure to request return of any rented System at the end of the agreed upon
rental term, or upon permanent discontinuation of patient therapy, shall not
preclude NxStage from later requesting such return.

6



--------------------------------------------------------------------------------



 



10. DISCONTINUATION OF THERAPY AND MISSED TREATMENTS
     (a) Billing of Monthly Dialysis Supplies. Monthly Dialysis Supplies are
billed on a monthly basis, by calendar month at the start of each month. The
monthly billing amount will be adjusted only (i) during the first month of
therapy (to account for the portion of the month prior to a patient’s therapy
start date) or (ii) in the event of a documented hospitalization leading to
missed NxStage therapy treatments. Except as otherwise provided in this
Section 10 with respect to retrieved Monthly Dialysis Supplies, no credit shall
be given for permanent discontinuation of therapy or for missed treatments,
other than documented hospitalizations, for any reason, including missed
treatments due to patient noncompliance with prescribed treatment schedules.
NxStage shall use its reasonable efforts to notify the applicable Authorized
Customer Location in the event NxStage becomes aware of a specific Patient
Noncompliance Event through monthly customer service inventory calls with
patients. Notwithstanding any of the foregoing, Customer understands and agrees
that NxStage does not represent to the completeness or the accuracy of the
information so provided regarding any Patient Noncompliance Event at any time
hereunder.
     (b) Pro-Rated Credits for Documented Hospitalization. In the event of a
documented hospitalization of any Authorized Customer Location patient, NxStage
will allow a pro-rated credit against future payments equal to [**] of the
applicable Monthly Dialysis Supplies price per documented missed treatment day
for each such Authorized Customer Location patient during the month of
hospitalization, provided that such pro-rated credit shall be adjusted in good
faith by NxStage for any such Authorized Customer Location patient that is
treated under a different treatment schedule. Any subsequent monthly shipments
from NxStage shall be adjusted appropriately to account for any such missed days
of therapy due to a documented hospitalization. Documentation of
hospitalizations must be provided to NxStage within [**] days of the
hospitalization in order to be eligible for such a pro-rated credit.
     (c) Discontinuation of Patient Therapy. All purchased NxStage Monthly
Dialysis Supplies are the property of Customer or the applicable Authorized
Customer Location. It is Customer’s responsibility to retrieve any unused
Monthly Dialysis Supplies in the event of a permanent discontinuation of patient
therapy. No credit will be issued for any Monthly Dialysis Supplies retrieved by
Customer that have not been invoiced. Monthly Dialysis Supplies retrieved that
have not yet been invoiced must either: (i) be returned to NxStage, at NxStage’s
expense or (ii) used by the Authorized Customer Locations. Once retrieved
Monthly Dialysis Supplies are assigned for use, NxStage shall invoice Customer
for such Monthly Dialysis Supplies, and adjust subsequent deliveries of such
Monthly Dialysis Supplies. If retrieved Monthly Dialysis Supplies were invoiced,
NxStage will apply, at Customer’s request, a credit against future Monthly
Dialysis Supplies orders, as set forth in Patient Prescription Monthly Standing
Orders, if the retrieved Monthly Dialysis Supplies are: (A) used for a future
patient, (B) unexpired, and (C) consistent with the future patient’s
prescription. The amount of the credit applied shall be based upon the number of
treatments that can be fully performed with such retrieved Monthly Dialysis
Supplies. To assist NxStage in documenting such credits, Customer shall notify
NxStage of all permanent patient discontinuations from NxStage therapy within
[**] calendar days of such discontinuations, and shall also confirm with NxStage
the quantity of all Monthly Dialysis Supplies retrieved following any such
discontinuations. In the event NxStage ships a monthly standing order of Monthly
Dialysis Supplies to a patient following a permanent

7



--------------------------------------------------------------------------------



 



discontinuation of NxStage therapy due solely to reasons of death or transplant,
and before NxStage receives notice of such discontinuation due to death or
transplant, NxStage shall retrieve such Monthly Dialysis Supplies, at its own
expense, provided that NxStage is notified of the discontinuation due to death
or transplant within [**] days as set forth in this Section 10(c).
     (d) Alternate Terms. If, during the Term, NxStage contractually agrees with
any other customer purchasing NxStage home hemodialysis products to either
(i) provide credits for missed treatments due to home patients’ noncompliance
with prescribed treatment frequency and/or discontinuation of therapy, or
(ii) allow for the purchase of Monthly Dialysis Supplies for use with the System
One or any successor product on a non-monthly or non-bundled basis for use by
home hemodialysis patients (it being understood that home hemodialysis patients
shall not include, for purposes of this Agreement, patients treated in a
self-care setting outside of the home or patients treated in a nursing home
setting), NxStage shall promptly offer such credit, non-monthly, or non-bundled
purchase terms, on a prospective basis, to Customer on terms consistent with
those credit, non-monthly, or non-bundled purchase terms then offered to other
NxStage customers; provided that such terms, if accepted by Customer, shall in
no way alter the other provisions hereof; and provided further that such terms
shall only be offered to Customer in an amount equal to the number of patients
of such other NxStage customer then covered by such credit, non-monthly, or
non-bundled purchase terms. In addition, if during the Term, NxStage
contractually agrees with any other customer to allow for the purchase of
Monthly Dialysis Supplies for use with the System One or any successor product
on a non-monthly or non-bundled basis for use by patients treated in a self-care
setting outside of the home or to patients treated in a nursing home setting,
NxStage shall promptly offer such non-monthly or non-bundled purchase terms, on
a prospective basis, to Customer on terms consistent with those non-monthly or
non-bundled purchase terms then offered to other NxStage customers; provided
that such terms, if accepted by Customer, shall in no way alter the other
provisions hereof; and provided further that such terms shall only be offered to
Customer in an amount equal to the number of patients treated in a self-care
setting outside of the home or in a nursing home setting of such other NxStage
customer then covered by such non-monthly or non-bundled purchase terms.
11. TITLE TO PRODUCTS
     (a) Title to Rented/Loaned Products. NxStage will retain title to any
Products that have previously been, or are subsequently provided, on a rental or
no charge basis (including Products previously rented, but for which rental
payments are no longer being made by Customer due to discontinuation of patient
therapy) (collectively, “Rented/Loaned Products”) to Customer or any Authorized
Customer Location, or any of their respective patients. Upon NxStage’s request,
Customer will execute a financing statement as provided under the Uniform
Commercial Code to permit NxStage to perfect a security interest in any
Rented/Loaned Products.
     (b) Return of Rented/Loaned Products upon Expiration or Earlier
Termination. Upon the expiration or earlier termination of this Agreement for
any reason, Customer will contact NxStage customer service to arrange for the
return of all such Rented/Loaned Products, according to NxStage product return
procedures. If a Rented/Loaned Product has been rented by any Authorized
Customer Location, or loaned to any Authorized Customer Location, for more

8



--------------------------------------------------------------------------------



 



than [**] months, NxStage shall bear all related return shipping charges for the
return of such Rented/Loaned Product, otherwise Customer shall bear all related
return shipping charges for the return of such Rented/Loaned Product. Customer
shall be responsible for any damage incurred in connection with the return of
Rented/Loaned Products, as set forth in Section 13 below. For each Rented/Loaned
Product which is not returned to NxStage within [**] days of the expiration or
earlier termination of this Agreement for any reason, Customer shall pay to
NxStage each month following such [**] day period until each piece of such
Rented/Loaned Product is returned to, and received by, NxStage, the applicable
rental fee set forth on Schedule B-3 plus [**] percent ([**]%); provided that
any Rented/Loaned Product not returned to, and received by, NxStage within [**]
days of the expiration or earlier termination of this Agreement for any reason
must be immediately purchased by Customer at the applicable purchase price set
forth on Schedule B-3 less a [**] credit for each such Rented/Loaned Product
equal to [**] percent ([**]%) of all [**].
     (c) Return of Loaned Products During the Term. During the Term, Customer or
any Authorized Customer Location, will upon NxStage’s request, return any
Product loaned to Customer or any Authorized Customer Location (a “Loaned
Product”) (including any Loaned Products provided to Customer or any Authorized
Customer Location prior to the Effective Date), within [**] days of NxStage’s
request to return such Loaned Product. Any Loaned Product not returned within
[**] days of NxStage’s request during the Term shall be deemed rented by
Customer at the applicable rental fee set forth on Schedule B-3 each month
during the Term until such Loaned Product is returned to NxStage.
     (d) Title to Purchased Products. Customer shall have good and marketable
title to all Products purchased under this Agreement.
12. REPRESENTATIONS, WARRANTIES AND COVENANTS OF NXSTAGE
NxStage hereby represents and warrants to Customer as follows:
     (a) No Liability for Indirect/Consequential Damages. Except as provided in
this Section 12, all Products are provided by NxStage to Customer and the
Authorized Customer Locations “AS IS” AND NO EXPRESS OR IMPLIED WARRANTY EXISTS
FOR ANY OF THE PRODUCTS, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE AND NONINFRINGEMENT. IN NO EVENT SHALL NXSTAGE BE LIABLE
FOR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL, PUNITIVE OR OTHER INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE OF SERVICES AND/OR SUPPLY OF
ANY PRODUCTS HEREUNDER.
     (b) Product Warranty. For a period of [**] following the date of delivery
of any Product by NxStage to Customer or any Authorized Customer Location, as
applicable, NxStage warrants that each Product (i) shall be free from defects in
material and workmanship when

9



--------------------------------------------------------------------------------



 



delivered, and (ii) is fit for the purposes and indications described in each
such Product’s Operator’s Manual and package inserts when used in accordance
with the instructions for use provided in such Operator’s Manual and package
inserts. Unless such Products are used in accordance with such instructions and
indications, the warranty in this Section 12(b) shall be void and of no force
and effect. Except as otherwise described at the end of this Section 12, the
warranties are not assignable or transferable.
     (c) Product Warranty Remedy. EXCEPT AS PROVIDED IN THIS SECTION 12(C),
NXSTAGE’S SOLE OBLIGATION AND CUSTOMER’S SOLE REMEDY FOR BREACH OF THE WARRANTY
SET FORTH IN SECTION 12(B) OF THIS AGREEMENT SHALL BE LIMITED TO PRODUCT REPAIR
OR REPLACEMENT, AT NXSTAGE’S OPTION AND EXPENSE, CONSISTENT WITH THE TERMS SET
FORTH UNDER SECTION 2 “SERVICE” OF SCHEDULE C. ALL WARRANTIES UNDER SECTION
12(B) OF THIS AGREEMENT SHALL BE VOIDED IF (i) the Product has been repaired by
persons other than NxStage personnel or its authorized representatives, (ii) the
replacement or repair is required due to the misuse or abuse of the Product, as
determined by NxStage, in its reasonable discretion, (iii) the Cycler or Warmer
is used with non- NxStage sets, (iv) the replacement or repair is required for
reasons other than defects in materials and workmanship or, in the case of
equipment, normal wear and tear, as determined by NxStage, in its reasonable
discretion, or (v) the Product is not used in accordance with its instructions
for use, as determined by NxStage, in its reasonable discretion.
     (d) Product Infringement. If any Authorized Customer Location is enjoined
by an order of a court of law from using any purchased Cycler or PureFlow SL in
the United States for its intended use and consistent with its then-current
user’s guide for a period of [**] consecutive months (for purposes hereof, a
purchased Cycler or PureFlow SL shall not be unusable if it can be used with
other non-NxStage products, consistent with then-current product labeling), due
to the infringement by such purchased Cycler or PureFlow SL of the intellectual
property rights of a third party, and NxStage is unable prior to the expiration
of such [**] month period to obtain a valid license to use such intellectual
property or reengineer such purchased Cycler or PureFlow SL to eliminate any
such infringement, NxStage shall be obligated to pay Customer actual damages
within [**] days of the expiration of such [**] month period (with the amount of
such damages to be mutually agreed to by the parties in good faith, up to the
amount of Customer’s and the Authorized Customer Locations’ then-current [**]
for the purchased Cycler or PureFlow SL which the Authorized Customer Locations
have been enjoined from using for [**] consecutive months (measured as of the
date of such injunction); provided such [**] is calculated in good faith and in
accordance with generally accepted accounting standards). NxStage’s obligation
to make any payment pursuant to this Section 12(d) may be accelerated to the
date of filing of a voluntary or involuntary bankruptcy proceeding with respect
to NxStage or the date NxStage refunds, all or any significant portion of, the
purchase price of any Cycler or PureFlow SLs that have been the subject of such
an injunction (and where such refund is specifically provided solely in
connection with, and due to, such an injunction) to any other customer, or group
of customers that has purchased such Cycler or PureFlow SLs for the treatment of
chronic home hemodialysis patients (it being understood that Customer’s right to
damages hereunder shall not be so accelerated if such refund involves no more
than [**] Systems in the aggregate across all other chronic NxStage customers).
No other remedy shall be provided to Customer or

10



--------------------------------------------------------------------------------



 



the Authorized Customer Locations in connection with intellectual property
claims hereunder, except as set forth in Section 22 of this Agreement.
     (e) Title and Expired Product. NxStage warrants that at the time of
transfer of title to a Product to Customer, Customer shall possess good and
marketable title to such Product, free and clear of any and all liens and
encumbrances, except those created by this Agreement and will convey to Customer
good and marketable title to such Product. In addition, NxStage expressly
warrants that it will not ship to any Authorized Customer Location expired
Product or Product with less than [**] months’ remaining shelf life; provided
that NxStage may from time to time request that an Authorized Customer Location
accept delivery of Products with fewer months of remaining shelf life, and any
such Authorized Customer Location agrees to not unreasonably withhold its
consent to accept such deliveries.
All warranties granted or assigned under this Section 12 will continue in full
force and effect notwithstanding transfer of title to any Product to or by
Customer or any Authorized Customer Location to any other Authorized Customer
Location. All warranties granted under this Agreement shall survive inspection,
acceptance and payment of the Products.
13. RISK OF LOSS (only for items to which NxStage retains title)
Customer is entirely responsible for any loss of or damage to the System One(s)
or any other equipment rented or loaned hereunder from whatever causes, except
for normal wear and tear and defects in materials and workmanship (an “Uncovered
Loss”). Customer will promptly notify NxStage of any loss or damage to any such
devices. If NxStage determines that a device which has an Uncovered Loss is
repairable, Customer will pay NxStage’s cost of repair or replacement and
NxStage will either repair the damaged device or replace it with another device
in good working order, which may or may not be new. If NxStage determines that a
device, which has an Uncovered Loss, is not repairable, Customer will pay
NxStage the price of such device as set forth in Schedule B-3, less appropriate
adjustments to be reasonably agreed upon by the parties hereto to reflect the
period of time such device has been in use by the applicable Authorized Customer
Location, and return the damaged device to NxStage, and NxStage upon receipt of
such returned device will provide a replacement device in good working order so
that treatments may be continued under this Agreement. If a rented or loaned
device is lost or stolen, Customer shall pay NxStage the price of such device as
set forth in Schedule B-3, less appropriate adjustments to be reasonably agreed
upon by the parties to reflect the period of time such device has been in use by
the applicable Authorized Customer Location, and NxStage shall provide Customer
with a replacement device in good working order, which may or may not be new.
14. TRAINING
Customer agrees to:

  •   Select [**] and use reasonable efforts to select at least [**] staff
members at each new Authorized Customer Location to serve as Customer’s expert
users of the Products and trainer of subsequent staff at such new Authorized
Customer Location. Notwithstanding the foregoing, NxStage understands that in
some of

11



--------------------------------------------------------------------------------



 



      the Authorized Customer Locations it may be necessary or desirable to
select [**] or more than [**] staff members for training, in which case NxStage
will use its reasonable efforts to accommodate Customer’s business determination
regarding the number of staff that will receive training;

  •   Use reasonable efforts to ensure that the staff members selected at each
Authorized Customer Location for training with respect to the use of the
Products by NxStage are available for the designated training day mutually
agreed to by the parties and in-servicing at the startup of such Authorized
Customer Location; and     •   Use reasonable efforts to have at least [**]
available for treatment on each of days [**] of the start-up of such Authorized
Customer Location.

NxStage agrees to:

  •   Provide initial in-service and training at each new Authorized Customer
Location for certain staff members at such new Authorized Customer Location
designated by such new Authorized Customer Location to NxStage, which training
shall be provided over a period of [**] consecutive days (the “Initial
Training”); provided that NxStage shall have no obligation to provide such
Initial Training unless such Authorized Customer Location has made reasonable
efforts to start at least [**] patients during such Initial Training, and
NxStage has received at least [**] Patient Prescription Monthly Standing Orders
from such Authorized Customer Location before Initial Training starts.
Notwithstanding the foregoing, NxStage understands that in limited circumstances
it may be necessary or desirable for an Authorized Customer Location to initiate
Initial Training with [**] initial patient and NxStage will use reasonable
efforts to accommodate such Authorized Customer Location in such limited
circumstances;     •   Make a NxStage clinical specialist reasonably available,
whether in person or on-call by telephone (as determined by NxStage), for [**]
additional days while treatments are being provided to provide additional
training support and assistance;     •   Provide 24/7 clinical and technical
assistance by telephone;     •   Provide additional training at Customer’s
request for $[**]/day, plus reasonable travel and lodging expenses; and     •  
Provide a “Training Package” of [**] cartridges to be used during the start-up
of each Authorized Customer Location to familiarize each such Authorized
Customer Location with the System and its operation during the Initial Training.

In lieu of such in-service and training from NxStage, Customer may elect to
train its own staff at Authorized Customer Locations, subject to the provisions
of the paragraph headed “Site Startup/Additional Sites” on Schedule B-3 attached
hereto.

12



--------------------------------------------------------------------------------



 



15. CUSTOMER SERVICE
NxStage’s customer service department is available from 8am through 5pm EST,
Monday through Friday to support Customer’s and each Authorized Customer
Locations’ product ordering needs. NxStage will provide 24/7 technical support
for each Authorized Customer Locations’ Product servicing needs. Clinical and
technical questions raised by any Authorized Customer Locations’ patients with
NxStage’s customer service department will be referred, if possible, to the
applicable Authorized Customer Location, to ensure consistency in patient care
and adherence with Customer’s policies and procedures. NxStage understands that
Customer may, in the future, elect to staff its own call center to directly
handle patient inquiries. Customer understands that nothing herein shall prevent
NxStage from making communications directly to any Authorized Customer
Locations’ patients regarding matters related to the Products.
16. ACCESS TO EQUIPMENT DATA; LICENSE TO CYCLER LOG FILES
     (a) NxStage Ownership of Access to Cycler Log Files. The System One may
have an internal computer that records all System operations, such as alarms and
Cycler control panel touches, as such computer may be upgraded, improved or
redeveloped from time to time for similar functional purposes (such computer
records hereinafter referred to as the “Cycler Log Files”). Customer agrees
that, even with purchased Cyclers, the Cycler Log Files and the computer
containing them, are the property of NxStage (so long as such computer is not
necessary for the normal operations of the System One). Customer and the
Authorized Customer Locations further agree not to tamper with or destroy the
Cycler Log Files or the computer containing them, and to use reasonable efforts
to make available such Cycler Log Files and the computer containing them to
NxStage at reasonable times within [**] hours of NxStage’s request. NxStage
shall keep all information in the Cycler Log Files confidential and shall use it
for continued product improvement and service.
     (b) Additional Covenants Regarding Cycler Log Files. For so long as Systems
are in use by the Authorized Customer Locations for the treatment of chronic
home hemodialysis patients, NxStage hereby grants to Customer an irrevocable
license to access and use the treatment specific data (e.g., flow rates,
treatment times, alarms) contained in all Cycler Log Files created in connection
with the treatment of all of the Authorized Customer Locations’ patients using
the System One; provided that NxStage shall have no obligation to summarize such
data or otherwise manipulate such data on Customer’s behalf; and provided
further that NxStage shall have no obligation to service the computer generating
such Cycler Log Files beyond [**] years after the original System purchase date.
Customer understands that such data is not automatically transmitted from
Cyclers to NxStage and that Customer and the Authorized Customer Locations are
responsible for ensuring the transmittal of such data to NxStage. Customer
further understands that NxStage cannot guarantee the completeness of such data,
as the same may be impacted by power outages, improper connections between the
Cycler and the computer that records the Cycler Log Files, or other disruptions
in Cycler or computer operations. Customer acknowledges and agrees that it has
no expectation that the Cycler Log File information will be analyzed by NxStage.
Customer understands that the Cycler Log Files do not presently capture patient
clinical data, which is defined to mean patient physiologic parameters such as
blood pressure, heart rate, URR, and Kt/Vs) (the “Patient Clinical Data”).
NxStage agrees that all of the Patient Clinical Data shall be the property of
Customer but that

13



--------------------------------------------------------------------------------



 



NxStage may continue to use such data learned by NxStage in the ordinary course
of its business for complaint investigations, product improvements and service.
     (c) License of Cycler Log Files to Customer. Subject to the terms and
conditions of this Agreement, NxStage hereby grants to Customer a perpetual,
non-transferable, non-assignable license, with the ability to sublicense to a
[**] (as defined below), to access the Cycler Log Files contained in Cyclers
purchased or rented by Customer and to use the Cycler Log File Decoding
Document, a copy of which is attached as Exhibit A hereto, and any updates
thereto, provided by NxStage as needed to further Customer’s [**] of a [**] to
be used solely and exclusively by Customer to electronically aggregate and
communicate [**] (as defined below) from the System One, and upon reasonable
written request, selected additional information currently recorded in such
Cycler Log Files (provided that NxStage consents thereto in writing prior to any
use of such selected additional information, which consent shall not be
unreasonably withheld; and provided further that such selected additional
information shall be the confidential information of NxStage (subject to the
confidentiality obligations between the parties)) [**], and such [**] referred
to as the “[**]”). NxStage further agrees that Customer may provide this
information to any third party [**] contracted by Customer to assist Customer in
the [**] and/or manufacture of a [**] (a “[**]”) upon completion of the [**]
provided that (i) [**] is contractually obligated to maintain the
confidentiality of any confidential information provided by Customer,
(ii) Customer shall designate the Cycler Log File Decoding Document as
confidential information subject to the confidentiality obligations between the
parties, and (iii) to Customer’s knowledge, [**] has not, otherwise (A) [**]
marketed, or commercialized a renal replacement system or any component thereof,
or (B) collaborated in or performed any part of the [**] of a renal replacement
system or any component thereof on behalf of a third party (except for [**], if
any), and shall be precluded from such [**], marketing, or commercialization
during the period any such [**] is assisting Customer in the [**], manufacture
and/or commercialization of the final approved prototype by Customer of the [**]
and for a period of [**] after the [**] of the final approved prototype by
Customer of the [**], if any. NxStage further agrees to promptly provide to
Customer (with the ability to use and sublicense as provided herein), all
updates to the Cycler Log File Decoding Document as the Cycler Log File, file
format and corresponding code is updated or otherwise modified from time to time
during the Term. For purposes hereof, “[**] under this Agreement.
     (d) Ownership of the[**]. As between the parties, NxStage agrees that the
[**] and the [**] shall be the sole intellectual property of Customer with no
limitation on its use, commercially or otherwise, except as provided in
Section 16(c) above. Notwithstanding the foregoing, Customer agrees, and will
cause any [**] to agree, that no intellectual property arising from the [**] or
pertaining to the [**] shall in any way prevent NxStage or its affiliates,
agents or representatives from [**] and commercializing another [**] and related
technology. It is further understood, without limiting the foregoing, that
neither Customer nor any [**] nor any of their respective affiliates, agents or
representatives shall seek to obtain license fees, damages or equitable remedies
against NxStage or its affiliates, customers, manufacturers, distributors,
agents or representatives relating to such intellectual property or any
infringement thereof. Likewise, neither NxStage nor any of its affiliates,
agents or representatives, including any [**] or manufacturer working with

14



--------------------------------------------------------------------------------



 



NxStage on [**] and/or commercializing another [**] and related technology,
shall seek to obtain license fees, damages or equitable remedies against
Customer and/or any of its affiliates, customers, manufacturers, distributors,
agents or representatives relating to such intellectual property or any
infringement thereof. Nothing herein shall be construed to prevent NxStage from
asserting or enforcing any of its intellectual property against [**],
manufacturers, and/or distributors of systems and devices that perform
extracorporeal blood treatment.
17. FORCE MAJEURE
Neither NxStage nor Customer will be liable for any failure to perform under
this Agreement, including any failure or delay in delivering Products, that is
caused by any event or condition not within the control of either party which
prevents, in whole or in material part, the performance by one of the parties of
its obligations hereunder, such as an act of government, war or related actions,
raw materials shortages, interruptions in transportation, civil insurrection,
riot, sabotage, strike, epidemic, fire, flood, windstorm, or similar event
(hereinafter referred to as an event of “Force Majeure”). If an event of Force
Majeure occurs, NxStage shall allocate Products and training capacity to the
Authorized Customer Locations on a first-priority basis consistent with
Customer’s and the Authorized Customer Locations’ then-current share of
NxStage’s equipment field base that has been purchased, and consistent with the
then-effected prescription items included in Customer’s and each Authorized
Customer Locations’ Monthly Dialysis Supplies orders.
18. CONFIDENTIALITY
Prior to entering into this Agreement, NxStage and Customer entered into a
Confidential Disclosure Agreement effective February 4, 2004, as amended
effective October 19, 2004, and as may be revised from time to time upon written
agreement between the parties (collectively referred to as the “CDA”). NxStage
and Customer represent and warrant that the CDA shall be effective throughout
the Term, and that the obligations of the parties to protect the confidentiality
of the Confidential Information (as defined in the CDA) shall survive for a
period of [**] years from the date of termination of this Agreement or the date
of the last disclosure of Confidential Information, whichever is later. Each
party also represents and warrants that throughout the Term said party shall be
and shall remain in compliance with all provisions of the CDA. Customer agrees
that the CDA shall not apply to the purchase and delivery of any Products in the
ordinary course of business pursuant to the terms and conditions of this
Agreement; provided that to the extent any Confidential Information is exchanged
between the parties in connection with the purchase and delivery of any Products
pursuant to the terms and conditions hereof, the CDA shall apply to any and all
such Confidential Information.
19. USE OF NAME
Notwithstanding the provisions of Section 18, NxStage may refer to Customer as a
“customer” without Customer’s prior written consent and Customer may refer to
NxStage as a “supplier” without NxStage’s prior written consent. Both parties
must obtain the other’s prior written consent to use the other party’s name in
promotional materials.

15



--------------------------------------------------------------------------------



 



20. COMPLIANCE WITH LAWS
Each party represents and warrants that throughout the Term said party shall be
and shall remain in compliance with all applicable federal, state, and local
laws, except to the extent that any noncompliance would not have a material
adverse effect on such party’s ability to perform under this Agreement.
21. INSURANCE
NxStage shall, during the Term and for a period of six (6) years following the
termination or expiration of this Agreement, maintain product liability
insurance for the Products. The insurance must have minimum limits of at least
five million dollars ($5,000,000) per occurrence.
NxStage shall, during the Term and for a period of three (3) years following the
termination or expiration of this Agreement, maintain comprehensive general
liability insurance and broad form contractual liability insurance to cover
claims related to its premises and operations, personal injuries, property
damage and independent contractors. The insurance must have minimum limits of at
least one million dollars ($1,000,000) per occurrence.
Simultaneously with the execution of this Agreement, NxStage shall provide to
Customer certificates of insurance, issued by a company or companies reasonably
acceptable to Customer, evidencing the existence of the insurance required to be
maintained pursuant to this Section 21 and providing that Customer is an
additional insured under such policies. NxStage agrees to provide at least
thirty (30) days notice of the expiration or cancellation of any insurance
required by this Section 21. Any limits on NxStage’s insurance coverage shall
not be construed to create a limit on its liability with respect to any of its
obligations hereunder.
22. INDEMNIFICATION
     (a) Indemnification of Customer. NxStage agrees to indemnify, defend and
hold harmless Customer and its affiliates and each of their respective officers,
directors, employees, agents, successors and assigns (each, a “Customer
Indemnity”) from any and all third party claims, demands, actions, losses,
proceedings, expenses, damages, liabilities, costs, expenses (including
reasonable attorney’s fees and costs) and judgments (collectively, “Losses”)
arising out of (i) any injury or damage caused by any design or manufacturing
defect of the Products covered under this Agreement when such Products are used
in accordance with NxStage User’s Guides and package inserts, (ii) the negligent
acts or omissions of NxStage or its employees or agents, (iii) any claim or
allegation that the use of the Products in accordance with the terms of this
Agreement and with then-current Product user’s guides or instructions for use
infringes upon any United States intellectual property right of any third party,
and (iv) any breach by NxStage of its representations, warranties and covenants
hereunder; provided in each case that such indemnity shall not apply to the
extent any Loss arises out of the negligence or willful misconduct of any
Customer Indemnity or its patients.
     (b) Indemnification of NxStage. Customer agrees to indemnify, defend and
hold harmless NxStage and its affiliates and each of their respective officers,
directors, employees, agents, successors and assigns (each, a “NxStage
Indemnity”) from any and all third party Losses arising out of (i) the negligent
acts or omissions of Customer or its employees or agents or (ii)

16



--------------------------------------------------------------------------------



 



any breach by Customer of its representations, warranties and covenants
hereunder; provided in each case that such indemnity shall not apply to the
extent any Loss arises out of the negligence or willful misconduct of any
NxStage Indemnity.
23. NOTICES
All notices required or permitted to be given hereunder shall, unless expressly
provided otherwise, be in writing, properly addressed, and delivered by hand,
certified or registered mail, postage prepaid, or overnight courier with
instructions for overnight delivery, to the parties at their notice address set
forth in this Agreement. A notice will be deemed effective as indicated: (a) if
in writing and delivered in person, on the date it is delivered, or one day
following delivery to an overnight courier with instructions for overnight
delivery; or (b) if sent by certified or registered mail (airmail if overseas)
(return receipt requested) five (5) days after deposit in the US mails. NxStage
or Customer may change its notice address by providing notice thereof in
accordance with this Section 23.
Notices should be sent to the following addresses:
DaVita Inc.
Vice President Purchasing
15253 Bake Parkway
Irvine, CA 92618
With a copy to DaVita General Counsel at the following address:
DaVita Inc.
General Counsel
601 Hawaii Street
El Segundo, CA 90245
NxStage Medical, Inc.
Senior Vice President, Commercial Operations
439 South Union Street, 5th Floor
Lawrence, MA 01843
With a copy to NxStage’s General Counsel at the same address.
24. OPEN RECORDS
To the extent required by §1861(v)(1)(I) of the Social Security Act, the parties
will allow (and will ensure that their agents and contractors allow) the U.S.
Department of Health and Human Services, the U.S. Comptroller General and their
duly authorized representatives, access to this Agreement and related invoices
necessary to verify the nature and extent of costs incurred.
25. TERMINATION
If one of the parties hereto becomes the subject of bankruptcy proceedings,
becomes operated by a receiver, makes an assignment for the benefit of
creditors, or loses its eligibility to bill for

17



--------------------------------------------------------------------------------



 



services under the Medicare or Medicaid programs, then the other party hereto,
may, at its option, terminate this Agreement. In addition, except as otherwise
provided herein, either party hereto may terminate this Agreement as follows:
(a) [**] in the event of a breach by the other party hereto of any of its
covenants and obligations set forth in Section 18 of this Agreement; or (b) upon
[**] days prior written notice to the other party hereto, in the event of a
breach, as determined by the non-breaching party in its reasonable discretion,
by the other party of any representation, warranty, covenant or obligation of
the other party hereto contained in this Agreement (other than the covenants and
obligations set forth in Section 18 of this Agreement), and the other party
hereto fails to cure such breach within [**] days following the date of such
notice. Upon termination, NxStage shall be obligated to continue to sell to
Customer and each Authorized Customer Location Monthly Dialysis Supplies at
pricing and on terms consistent with those provided by NxStage to its other
customers buying similar quantities as Customer and the Authorized Customer
Locations in the aggregate, for so long as the Authorized Customer Locations
have patients using the System One for chronic home hemodialysis therapy, up to
a maximum of [**] years from the original purchase date of each System One.
Termination of this Agreement will not release either party hereto from any
liability or obligation which, at the time of such termination, has already
accrued or which thereafter may accrue in respect to any act or omission of any
party hereto prior to such termination, nor will any such termination affect in
any way the survival of any right, duty or obligation of any party hereto, which
is expressly stated elsewhere in this Agreement to survive the termination.
26. LIMITATION OF LIABILITY
In no event will NxStage’s total liability to Customer and the Authorized
Customer Locations collectively under this Agreement, including all Schedules
hereto, exceed Customer’s and the Authorized Customer Locations’ then current
[**] for purchased Systems (measured at the time the payment owed by NxStage to
Customer and the Authorized Customer Locations hereunder is definitively
ascertained); provided that such [**] is calculated in good faith and in
accordance with generally accepted accounting standards.
27. ENTIRE AGREEMENT, AMENDMENT, ASSIGNMENT AND GOVERNING LAW
This Agreement and the Schedules and Exhibits referred to in this Agreement
contain the entire agreement between NxStage and Customer relating to the
subject matter hereof and supersede and replace all prior negotiations,
representations, warranties, correspondence and covenants of the parties not set
forth in this Agreement, including the Original Agreement. Any conflicting or
additional terms contained in any purchase order or other document submitted by
Customer shall not be valid unless signed by the Chief Financial Officer or
Chief Executive Officer of NxStage. Any amendment to this Agreement shall only
be effective if agreed to in writing by a duly authorized officer of both
parties and referencing an intent to amend this Agreement, and in the case of
NxStage, if signed by the Chief Financial Officer or Chief Executive Officer of
NxStage. This Agreement will be governed by the laws of the State of Delaware,
without regard to its conflicts of laws principles and may not be assigned in
whole or in part by either party without prior written consent of the other,
except that if NxStage consents to any transfer of Products by Customer to a
third party pursuant to the terms of Section 4 above, such third party shall
have the right (a) to continue to receive service for the System One(s)
transferred by Customer on terms

18



--------------------------------------------------------------------------------



 



consistent with the terms set forth in Schedule C hereof, and (b) to continue to
purchase Monthly Dialysis Supplies at pricing and on terms consistent with those
provided to other NxStage customers buying similar quantities, for so long as
such third party has patients using the transferred System One(s) for chronic
home hemodialysis therapy. Except with respect to such rights, such third party
shall have no other rights hereunder. Notwithstanding the above, this Agreement
shall survive a change-in-control of either party, or the sale of substantially
all of the business related to this Agreement by either party, and may be
assigned by Customer or NxStage to any of its affiliates; provided that as a
condition to such an assignment, this Agreement shall be guaranteed by Customer
or NxStage respectively. Those provisions which are intended to survive the
termination of this Agreement, including Sections 4, 6, 7, 8, 9, 11, 12, 13, and
16 through 36 shall survive termination. Nothing in this Agreement is intended
or shall be construed to confer upon any individual or entity other than NxStage
and Customer and their respective successors and assigns, any remedy or claim
under or by reason of this Agreement of any term, covenant or condition hereof,
as a third party beneficiary or otherwise other than any individual or entity
entitled to indemnification under Section 22 of this Agreement, subject in all
cases to the limitation of liability set forth in Section 26 of this Agreement.
28. NO AGENCY OR PARTNERSHIP
Nothing contained in this Agreement, including any Schedule or Exhibit hereto,
shall be construed to permit any party hereto or any employee of a party hereto
to act as an agent or employee of the other. This Agreement does not create a
joint venture or partnership between NxStage and Customer, instead such parties
shall be construed as independent contractors.
29. SEVERABILITY
In the event any one or more of the provisions contained in this Agreement shall
be invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, provided however if any such term is an
essential element of this Agreement without which either party would not have
entered into this Agreement, the parties shall promptly negotiate in good faith
a replacement therefor, failing which the Agreement may be terminated by either
party.
30. NO WAIVER
No failure or delay on the part of either party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
31. PUBLICITY
No publicity release or announcement concerning this Agreement or the
transactions contemplated hereby shall be made without advance written approval
thereof by NxStage and Customer. NxStage and Customer agree to cooperate in
issuing any press release or other public announcement concerning this Agreement
or the transactions contemplated hereby. NxStage and Customer shall each furnish
to the other drafts of all such press releases or announcements prior

19



--------------------------------------------------------------------------------



 



to their release. Nothing contained in this Section 31 shall prevent any party
from making any disclosures required under the Securities Exchange Act of 1934
or under the rules and regulations of any national securities exchange on which
such party’s shares of capital stock are listed; provided however, that if this
Agreement is required to be publicly filed, the party obligated to file shall
endeavor in good faith to obtain the consent of the other party hereto with
respect to the form of the document to be filed and a request for confidential
treatment of all sensitive business terms contained herein.
32. INTERPRETATION; COUNTERPARTS; PDF/FACSIMILE SIGNATURES AND JOINT PREPARATION
All section headings contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement. Words used herein,
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine, or neuter as the context requires. The words “include”,
“includes” and “including”, and words of similar import, shall be deemed to be
followed by the phrase “without limitation”. Unless the context expressly by its
terms requires otherwise, (a) any reference to any law herein shall be construed
as referring to such law as from time to time enacted, repealed or amended,
(b) any reference herein to any individual or entity shall be construed to
include such individual’s or entity’s permitted successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
conferred to refer to this Agreement in its entirety and not to any particular
provision hereof, and (d) all references herein to Sections or Exhibits shall be
construed to refer to Sections or Exhibits of this Agreement. This Agreement may
be executed in any number of counterparts and any party hereto may execute any
such counterpart, each of which when executed and delivered shall be deemed to
be an original and all of which counterparts taken together shall constitute but
one and the same instrument. This Agreement shall become binding when one or
more counterparts taken together shall have been executed and delivered by each
of the parties hereto. The parties hereto agree that facsimile or PDF
transmission of original signatures shall constitute and be accepted as original
signatures. Each party hereto (i) has participated in the preparation of this
Agreement; (ii) has read and understands this Agreement; and (iii) has been
represented by counsel of its own choice in the negotiation and preparation of
this Agreement. Each party hereto represents that this Agreement is executed
voluntarily and should not be construed against any party hereto solely because
it drafted all or a portion hereof. Customer represents that it has the
authority to enter into this Agreement on behalf of all of the Authorized
Customer Locations, and that all such Authorized Customer Locations shall be
bound by the terms hereof.
33. REMOVAL/DISCONTINUATION OF PRODUCT EVENT
NxStage may not remove or stop providing any Product(s) listed on Schedule B,
unless it (a) provides Customer with at least [**] days advance written notice
of each such Product(s) it intends on removing from Schedule B or no longer
providing, as applicable, and the effective date of such event and (b) removes
such Product(s) from [**] of its agreements with its customers or stops
providing such Product(s) to all of its customers.

20



--------------------------------------------------------------------------------



 



34. ARBITRATION
Any dispute arising out of or relating to this Agreement, including the breach,
termination or validity thereof, shall be finally resolved by confidential
binding arbitration. The parties hereto shall mutually select one arbitrator, or
if the parties are unable to agree, the American Arbitration Association (the
“AAA”) shall select such arbitrator. The arbitration shall be governed by the
Commercial Arbitration Rules of the AAA then in effect. The place of arbitration
shall be New Castle County, Delaware. The arbitrator’s authority to grant relief
shall be subject to the United States Arbitration Act at 9 U.S.C. 1-16 et seq.
(the “Arbitration Act”), the provisions of this Agreement, and the ABA-AAA Code
of Ethics for Arbitrators in Commercial Disputes. The arbitrator shall determine
the rights and obligations of the parties according to the substantive and
procedural laws of the State of Delaware. The arbitrator shall have no power or
authority to make awards or issue orders of any kind or amount other than as
expressly permitted by this Agreement. The decision of the arbitrator shall
follow the plain meaning of the relevant documents. The decision of and award by
the arbitrator shall be final, binding and conclusive upon such parties.
Judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction. All post award proceedings shall be governed by the
Arbitration Act.
35. ADDITIONAL PRODUCTS
Commencing on the Effective Date through April 30, 2013, NxStage shall provide
to Customer and the Authorized Customer Locations the right to purchase and/or
lease all products manufactured, licensed, sold or distributed by NxStage or any
of its affiliates (including products and product lines acquired by NxStage or
any of its affiliates as a result of an acquisition, merger or other transaction
involving NxStage or any of its affiliates) that: (a) are indicated for the
treatment of chronic renal failure in the home setting, (b) are or that become
Commercially Available and which are not already covered by this Agreement or by
any other agreement, whether written or oral, between the parties, and (c) in
the case of products and product lines acquired by NxStage or any of its
affiliates as a result of an acquisition, merger or other transaction involving
NxStage or any of its affiliates, NxStage is not restricted by the terms of any
agreement relating to such acquired products or product lines entered into prior
to the acquisition by NxStage or any of its affiliates of such products or
product lines, or pursuant to any regulatory order or consent decree, from
selling such products and product lines to Customer and the Authorized Customer
Locations (such products are collectively referred to as “Additional Products”
and individually as an “Additional Product”). NxStage shall endeavor in good
faith to include Customer in NxStage’s then-current market release processes for
FDA cleared products that are not yet Commercially Available, but which are
indicated for the treatment of chronic renal failure in the home setting.
NxStage shall include Customer in all of its and its affiliates’ distributions
of customer announcements regarding NxStage’s or its affiliates’ current, new or
forthcoming Additional Products. NxStage shall offer or cause any of its
affiliates to offer any such Additional Product(s) to Customer and the
Authorized Customer Locations at a purchase price and on such terms and
conditions as are negotiated by NxStage and Customer in good faith. NxStage
covenants and agrees that it shall only make an offer for the sale of any
Additional Product(s) to Customer’s Vice-President of Clinical Operations, Chief
Medical Officer, Vice-President of Purchasing or Vice-President of Home
Therapies or equivalent position, and not to any Authorized Customer Location
directly. If NxStage or one of its affiliates acquires any Additional Product(s)
as a result of an acquisition, merger or other transaction involving NxStage or
any of its affiliates with an individual or entity with which Customer or an
Authorized Customer Location, as applicable, already has a written purchase or
rebate arrangement (a “Prior

21



--------------------------------------------------------------------------------



 



Agreement”), NxStage covenants and agrees that it shall continue to abide by the
pricing and rebate provisions of such Prior Agreement or if Customer requests,
such Additional Product(s) shall be included in this Agreement on terms to be
negotiated and determined by the parties as provided in this Section 35.
36. AUDIT RIGHT
If Customer: (a) disagrees with any computation or statement delivered by
NxStage to Customer or (b) wants to ensure NxStage’s compliance with the [**] in
Section 3 of Schedule D), Customer may, in the case of the receipt of any
computation or statement from NxStage have a nationally recognized independent
accounting firm selected by Customer (the “Customer Firm”) audit such
computation or statement, at Customer’s sole cost and expense, within [**] days
after the receipt of such computation or statement or may, in the case of
ensuring NxStage’s compliance with the [**], have the Customer Firm, audit the
[**]; provided that Customer must provide NxStage at least [**] days advance
written notice of any such audit, and provided further that, Customer shall only
have the right to have the Customer Firm audit: (i) the [**] during the Term,
(ii) any computations or statements other than the Active NxStage Chronic
Patient Census, the Active NxStage Home Patient Census and/or the Total NxStage
Home Patient Count [**] during the Term, and (iii) each of the Active NxStage
Chronic Patient Census, the Active NxStage Home Patient Census and/or the Total
NxStage Home Patient Count [**] during the Term. Any audit of NxStage’s
compliance with the [**] (and of the calculation of any [**] in Section 3 of
Schedule D) may cover no more than the [**] period prior to any such audit.
Customer will direct the Customer Firm to render a determination within [**]
days of the commencement of the audit, and NxStage and Customer and each of
their respective agents and employees will cooperate with the Customer Firm
during its engagement. The Customer Firm shall execute a confidentiality
agreement in a form reasonably acceptable to NxStage and Customer. The Customer
Firm shall conduct any such audit during NxStage’s normal business hours or at
such other times as may be mutually agreed to by the parties. In the event the
Customer Firm’s audit in the case of: (A) any computation or statement results
in a number different from that set forth in the computation or statement
delivered by NxStage to Customer or (B) ensuring compliance with the [**]
identifies a failure by NxStage to comply with the [**], Customer shall deliver
a written notice (an “Objection Notice”) to NxStage setting forth in detail any
and all items of disagreement discovered in connection with any such audit and
provide to NxStage a copy of all written materials received by Customer from the
Customer Firm in connection with the audit that do not include any Confidential
Information. If in the case of any audit of any computation or statement
Customer does not deliver an Objection Notice within [**] days of the completion
of the audit, the calculations set forth in any such computation or statement
delivered by NxStage to Customer shall be deemed final, conclusive and binding
on the parties. If in the case of any audit of the [**], Customer does not
deliver an Objection Notice within [**] days of the completion of such audit,
the [**] for such audited period shall be deemed to have been satisfied. NxStage
and Customer will use their commercially reasonable efforts to resolve any
disagreements relating to any computation or statement or the [**], but if they
do not obtain a final resolution within [**] days after NxStage has received the
Objection Notice, then either NxStage or Customer may refer the items in dispute
to a nationally recognized independent public accounting firm as to which
Customer and NxStage mutually agree (the “Firm”), to resolve any remaining
disagreements. NxStage and Customer will direct the Firm to render a
determination within [**] days of the commencement of the audit, and

22



--------------------------------------------------------------------------------



 



NxStage and Customer and each of their respective agents and employees will
cooperate with the Firm during its engagement. The determination of the Firm
will be conclusive and binding upon NxStage and Customer, and NxStage or
Customer, as applicable, will make any payment owed or issue any credit
(including the [**]) to the other party pursuant hereto within [**] days of the
Firm’s determination. The Firm shall execute a confidentiality agreement in a
form reasonably acceptable to NxStage and Customer. NxStage and Customer shall
bear that percentage of the fees and expenses of the Firm equal to the
proportion of the dollar value of the unresolved disputed issues determined in
favor of the other party hereto. NxStage covenants and agrees that in the event
it is determined through any audit conducted pursuant to this Section 36 that
NxStage is a party to any agreement or arrangement with a third party which
includes any of the Products covered by this Agreement that is not in compliance
with the [**] (a “Non-Compliant Agreement”) NxStage shall (x) pay to Customer in
the form of a credit to be applied against future purchases hereunder, an amount
equal to the [**]; provided that in the event any amounts included in the [**]
have not been used by Customer within [**] days of the payment of such [**] (the
“Credit Balance”), NxStage shall deliver a check to Customer in an amount equal
to the Credit Balance within [**] business days of the expiration of such [**]
day period; (y) amend any such Non-Compliant Agreement to bring the pricing in
such Non-Compliant Agreement into compliance with the [**] as soon as it can be
amended per its terms, and (z) pay to Customer any [**] thereafter owed relating
to any such Non-Compliant Agreement until such time as such Non-Compliant
Agreement is amended per its terms so as to be in compliance with the [**].
[SIGNATURE PAGE FOLLOWS]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and effective as of the Effective Date.

            CUSTOMER:

DAVITA INC.
      By:   /s/ Dennis L. Kogod         Name:   Dennis L. Kogod         Title:  
Chief Operating Officer     

            NXSTAGE:

NXSTAGE MEDICAL, INC.
      By:   /s/ Jeffrey H. Burbank         Name:   Jeffrey H. Burbank        
Title:   President & Chief Executive Officer     

[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED NATIONAL SERVICE PROVIDER
AGREEMENT]

 



--------------------------------------------------------------------------------



 



Exhibit A
Cycler Log File Decoding Document
Draft: 2
Revision: 1
[**]

A total of 17 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
CONFIDENTIAL
This document is the property of NxStage Medical, Inc. and may not be reproduced
without the permission of the management of NxStage Medical, Inc.
Exhibit A-1

 



--------------------------------------------------------------------------------



 



Exhibit B
Pricing Covenant Calculation
Illustrative Example — SAMPLE CALCULATIONS ONLY
Period XQ 20XX
[**]

A-1



--------------------------------------------------------------------------------



 



Schedule A
Authorized Customer Locations
[**]
A total of 10 pages have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.

A-2



--------------------------------------------------------------------------------



 



Schedule B
Program and Pricing
Schedule B
(References to Schedule B within the Agreement, include references to
Schedules B-1, B-2, B-3, B-4 and B-5)
Unless otherwise noted in this Schedule B, the pricing for each Product set
forth on this Schedule B is only valid for [**] patients of the Authorized
Customer Locations for which NxStage has received a Patient Prescription Monthly
Standing Order signed by a physician during the Term. This Schedule B sets forth
the pricing, discounts, rebates and other payment terms related to the purchase
and/or rental of the System One (including Cycler and PureFlow SL, or Cycler,
Warmer and Stand, as the case may be), the Monthly Dialysis Supplies, and other
related supplies as set forth herein.
Schedule B-1
Chronic Outpatient Therapy
Monthly Dialysis Supplies
     1. Monthly Dialysis Supplies Pricing
The pricing set forth in the table below titled “NxStage Price List — Monthly
Dialysis Supply Packages” applies to the purchase of Monthly Dialysis Supplies
each month for System One patients of each Authorized Customer Location that
have a Patient Prescription Monthly Standing Order. Monthly Dialysis Supplies
for each patient of each of the Authorized Customer Locations will be shipped
each month to such patient based on the prescribed frequency and the inventory
needs of such patient, as reported by such patient to NxStage’s customer service
department. As set forth in the table below titled “NxStage Price List — Monthly
Dialysis Supply Packages”, the pricing on Customer’s monthly invoice for Monthly
Dialysis Supplies will be calculated based on the Active NxStage Chronic Patient
Census (as defined below) for each Authorized Customer Location, on a per
Authorized Customer Location basis, at the end of the immediately preceding
month. For purposes of this Schedule B, “Active NxStage Chronic Patient Census”
shall be defined to mean for each Authorized Customer Location, as of the end of
each calendar month during the Term, the number of [**] patients at such
Authorized Customer Location that have an active Patient Prescription Monthly
Standing Order and are then receiving dialysis with the System One. The Active
NxStage Chronic Patient Census shall not include patients prescribed to receive
therapy with the System One in connection with an evaluation of daily therapy,
home therapy or the System One (such as under NxStage’s “Experience the
Difference” program). In addition, for purposes of this Schedule B-1 only, the
Active NxStage Chronic Patient Census shall not include patients subject to a
New Agreement.
The PureFlow SL pricing set forth in the table below titled “NxStage Price List
— Monthly Dialysis Supply Packages” is only valid where a patient’s incoming
water quality meets panel 1 and panel 2 of the EPA Safe Drinking Water Act.
Customer shall provide reasonable evidence of incoming water quality to NxStage
upon NxStage’s reasonable request. The PureFlow Express (Bags) pricing set forth
in the table below titled “NxStage Price List — Monthly Dialysis

B-1



--------------------------------------------------------------------------------



 



Supply Packages” is only valid for patients within [**] miles of the applicable
Authorized Customer Location responsible for that patient’s care. If a patient
is more than [**] miles from the applicable Authorized Customer Location
responsible for that patient’s care, additional charges to be mutually agreed to
by NxStage and Customer may apply.

B-2



--------------------------------------------------------------------------------



 



Schedule B-1 (continued)
Chronic Outpatient Therapy Agreement
Monthly Dialysis Supplies
The table below sets forth the pricing for the Monthly Dialysis Supplies based
on each Authorized Customer Locations’ Active NxStage Chronic Patient Census and
the prescribed treatment frequency and fluid volume of each such Authorized
Customer Locations’ patients. For purposes of the table below, “EOD” means every
other day.

B-3



--------------------------------------------------------------------------------



 



NxSTAGE PRICE LIST — MONTHLY DIALYSIS SUPPLY PACKAGES

                                    # Active Patients in Authorized Customer
Location             Partner             Part #   Tx Freq & Volume   0 to 10  
11 to 20   21 to 34   35 to 50   51 and >
PureFlow SL
                       
PF-20-N-7-SUP
  7x week 20L   [****]   [****]   [****]   [****]   [****]
PF-25-N-7-SUP
  7x week 25L   [****]   [****]   [****]   [****]   [****]
PF-30-N-7-SUP
  7x week 30L   [****]   [****]   [****]   [****]   [****]
PF-17-N-6-5UP
  6x week 17L   [****]   [****]   [****]   [****]   [****]
PF-20-N-6-SUP
  6x week 20L   [****]   [****]   [****]   [****]   [****]
PF-25-N-6-SUP
  6x week 25L   [****]   [****]   [****]   [****]   [****]
PF-30-N-6-5UP
  6x week 30L   [****]   [****]   [****]   [****]   [****]
PF-20-N-5-SUP
  5x week 20L   [****]   [****]   [****]   [****]   [****]
PF-25-N-5-SUP
  5x week 25L   [****]   [****]   [****]   [****]   [****]
PF-30-N-5-5UP
  5x week 30L   [****]   [****]   [****]   [****]   [****]
PF-30-N-E-SUP
  EOD 30L   [****]   [****]   [****]   [****]   [****]
PF-40-N-E-5UP
  EOD 40L   [****]   [****]   [****]   [****]   [****]
PF-50-N-E-5UP
  EOD 50L   [****]   [****]   [****]   [****]   [****]
PF-60-N-E-SUP
  EOD 60L   [****]   [****]   [****]   [****]   [****]
EXPRESS (Bags)
                       
EX-15-N-7-5UP
  7x week 15L   [****]   [****]   [****]   [****]   [****]
EX-20-N-7-SUP
  7x week 20L   [****]   [****]   [****]   [****]   [****]
EX-15-N-6-SUP
  6x week 15L   [****]   [****]   [****]   [****]   [****]
EX-20-N-6-SUP
  6x week 20L   [****]   [****]   [****]   [****]   [****]
EX-25-N-7-SUP
  7x week 25L   [****]   [****]   [****]   [****]   [****]
EX-30-N-7-SUP
  7x weekly 30L   [****]   [****]   [****]   [****]   [****]
EX-25-N-6-SUP
  6x week 25L   [****]   [****]   [****]   [****]   [****]
EX-30-N-6-SUP
  6x week 30L   [****]   [****]   [****]   [****]   [****]
EX-15-N-5-SUP
  5x week 15L   [****]   [****]   [****]   [****]   [****]
EX-20-N-5-SUP
  5x week 20L   [****]   [****]   [****]   [****]   [****]
EX-25-N-5-SUP
  5x week 25L   [****]   [****]   [****]   [****]   [****]
EX-30-N-5-SUP
  5x week 30L   [****]   [****]   [****]   [****]   [****]
EX-30-N-E-SUP
  EOD 30L   [****]   [****]   [****]   [****]   [****]
EX-40-N-E-SUP
  EOD 40L   [****]   [****]   [****]   [****]   [****]

     2. Reserve Quantity Inventory Pricing
If at the time of the initial Patient Prescription Monthly Standing Order for
each patient, a reserve of [**] of Monthly Dialysis Supplies is required (the
“Reserve Quantity Inventory”), the pricing for such Reserve Quantity Inventory
shall be determined as set forth in the table below:

B-4



--------------------------------------------------------------------------------



 



Reserve Quantity Inventory
(placed at the time of initial patient prescription)

     
[**]
  [**]% of the pricing set forth in the table above titled “NxStage Price List —
Monthly Dialysis Supply Packages” based on the Active NxStage Chronic Patient
Census achieved by the Authorized Customer Location managing such patient and
such patient’s prescribed treatment frequency and fluid volume
 
   
[**]
  [**]% of the pricing set forth in the table above titled “NxStage Price List —
Monthly Dialysis Supply Packages” based on the Active NxStage Chronic Patient
Census achieved by the Authorized Customer Location managing such patient and
such patient’s prescribed treatment frequency and fluid volume

     3. Pricing Eligibility Requirement.
Customer shall not be eligible for any discounts or rebates under this
Schedule B-1 unless (a) Customer is not in breach of any of the provisions of
the Agreement (taking into account any applicable cure period set forth in the
Agreement), and (b) Customer is current in all of its payment obligations to
NxStage, and no payment owed by Customer to NxStage hereunder is past due;
provided that the discounts or rebates set forth in this Schedule B-1 may be
earned if Customer’s past due undisputed invoices are less than $[**] in total.
Amounts disputed in good faith by Customer pursuant to the provisions of
Section 6 of the Agreement or any other agreement between NxStage and Customer
shall not impact Customer’s eligibility for any of the discounts or rebates set
forth in this Schedule B-1. NxStage covenants and agrees that the terms and
conditions of this Section 3 of Schedule B-1 shall not apply to the Warrant
Shares (as defined in Schedule B-5) that may be issued pursuant to the Warrant
(as defined in Schedule B-5) as further described in detail in Schedule B-5.
     4. New Authorized Customer Locations Pricing.
Upon the date on which a new Authorized Customer Location treats its [**] home
hemodialysis patient using the System (the “Initiation”), such Authorized
Customer Location shall be eligible for pricing on the Monthly Dialysis Supplies
based on an Active NxStage Chronic Patient Census of [**] patients as set forth
in the table above titled “NxStage Price List — Monthly Dialysis Supply
Packages” during the first [**] months following Initiation (the “Startup
Pricing”); provided that such new Authorized Customer Location must satisfy the
following two conditions to obtain such Startup Pricing:
     (i) Commencing with [**] month in which Initiation of such new Authorized
Customer Location takes place through month [**] after Initiation of such new
Authorized Customer Location, such new Authorized Customer Location must
identify and submit Patient Prescription Monthly Standing Orders for at least
[**] eligible to be included in such Authorized Customer Location’s Active
NxStage Chronic Patient Census during such period.
     (ii) Such new Authorized Customer Location must have at least [**] patients
eligible to be included in such Authorized Customer Location’s Active NxStage
Chronic Patient Census

B-5



--------------------------------------------------------------------------------



 



by the last day of month [**] following Initiation to obtain the Startup Pricing
commencing with month [**] through month [**] after Initiation of such new
Authorized Customer Location.
Commencing with month [**] after the Initiation of such new Authorized Customer
Location and each month thereafter or if the above conditions are not met by
such new Authorized Customer Location at anytime during the time periods set
forth above, the pricing for the Monthly Dialysis Supplies for such new
Authorized Customer Location shall be based on the Active NxStage Chronic
Patient Census actually achieved by such new Authorized Customer Location in
each such month thereafter as set forth in the above table titled “NxStage Price
List — Monthly Dialysis Supply Packages”. NxStage shall in good faith extend the
Startup Pricing at a new Authorized Customer Location upon written request from
Customer; provided that Customer is and has been pursuing commercially
reasonable efforts to secure Medicare home hemodialysis certification since the
treatment of its first home hemodialysis patient using the System at such new
Authorized Customer Location and such Medicare home hemodialysis certification
has not yet been received.
NxStage will combine the Active NxStage Chronic Patient Census of each
Authorized Customer Location that is in any Market (as defined on Schedule D)
set forth on Exhibit A to Schedule D “Preferred Relationship” for purposes of
this Schedule B.

B-6



--------------------------------------------------------------------------------



 



Schedule B-2
Chronic Outpatient Therapy Agreement
Ancillary/Replacement Supplies
     1. ANCILLARY PRODUCTS AND CUSTOMER AUTHORIZATION
The pricing set forth in the table below titled “Ancillary/Replacement Supplies”
applies to all Ancillary/Replacement Supplies (as defined below) purchased by
Customer during the Term. All purchases of Ancillary/Replacement Supplies must
be initiated by a valid purchase order. NxStage will not ship any
Ancillary/Replacement Supplies to any Authorized Customer Location without the
prior consent of such Authorized Customer Location. For purposes hereof,
“Ancillary/Replacement Supplies” means the individual products set forth in the
table below not explicitly included in Monthly Dialysis Supplies or items the
use of which exceeds any patient’s applicable prescribed treatment frequency or
is above standard usage levels.
ANCILLARY/REPLACEMENT SUPPLIES

                  Part Number   Category   Description   Quantity   Price
ANC-101
  Consumables   Priming spike   30/Case   [**]
ANC-200
  Consumables   Waste Line extension   24/Case   [**]
CAR-124
  Consumables   Cartridge w/o preattached dialyzer   6/Case   [**]
CAR-170-B
  Consumables   Cartridge Express   6/Case   [**]
CAR-171
  Consumables   Cartridge Express with anticoagulation line   6/Case   [**]
DTK-001
  Consumables   DTK Test Kit   100/Case   [**]
FWS-206-B
  Consumables   Comfortmate Warmer Disposable w/ 6 MLA lines   24/Case   [**]
FWS-209-B
  Consumables   Comfortmate Warmer Disposable w/ 9 MLA lines   24/Case   [**]
FWS-304
  Consumables   Express Warmer Disposable w/ 4 MLA lines   24/Case   [**]
FWS-308
  Consumables   Express Warmer Disposable w/ 8 MLA lines   24/Case   [**]
PAK-001
  Consumables   PFSL PAK   Each   [**]
RFP-204
  Consumables   Express Premixed Dialysate, 5L, Lactate 40 mEq/L, 1K   2/Case  
[**]
RFP-205
  Consumables   Express Premixed Dialysate, 5L, Lactate 35 mEq/L, 3K   2/Case  
[**]
RFP-207
  Consumables   Express Premixed Dialysate, 5L, Lactate 45 mEq/L, 1K   2/Case  
[**]
SAK-001
  Consumables   PFSL SAK, 60L Lactate 45 mEq/L, 1K   2/Case   [**]
SAK-002
  Consumables   PFSL SAK, 60L Lactate 40 mEq/L, 1K   2/Case   [**]
SAK-003
  Consumables   PFSL SAK — 50L Lactate 45 mEq/L, 1K   2/Case   [**]
SAK-004
  Consumables   PFSL SAK — 60L Lactate 45 mEq/L, 2K   2/Case   [**]
SAK-005
  Consumables   PFSL SAK — 40L Lactate 45 mEq/L, 1K   2/Case   [**]
NX1000-1
  Hardware   Cycler Only   Each   [**]
FW-200
  Hardware   Comfortmate Fluid Warmer   Each   [**]
FW-300
  Hardware   Express Fluid Warmer   Each   [**]
NX2000-1
  Hardware   PFSL Control Unit   Each   [**]
NX2000-2
  Hardware   PFSL Cabinet   Each   [**]

B-7



--------------------------------------------------------------------------------



 



                  Part Number   Category   Description   Quantity   Price
NX0153-P
  Accessories   Wheeled Base/Cycler Stand   Each   [**]
NC1012
  Accessories   Soft-sided Travel Case   Each   [**]
NC1079
  Accessories   Hard-sided Travel Case   Each   [**]
NX2000-3
  Accessories   PFSL Wheeled Base   Each   [**]
FW-300-1
  Accessories   Express Warmer Accessory Kit   Each   [**]
NX0642
  Accessories   Cycler Base and Fluid Detection Sensor   Each   [**]
NX0664
  Accessories   Fluid Detection Sensor   Each   [**]
NC1344
  Accessories   Troubleshooting Rinseback Tool   Each   [**]
NC1816-1**
  Packaging   Cycler Packaging   Each   [**]
NC3219**
  Packaging   FW-200 Packaging   Each   [**]
NX0601**
  Packaging   FW-300 Packaging   Each   [**]
NX0624**
  Packaging   FW-300-1 Packaging   Each   [**]
NC0742**
  Packaging   Cycler Stand (NX0248-P) box   Each   [**]
NC0380**
  Packaging   IV pole shipping tube   Each   [**]
NC1462**
  Packaging   PF CU Packaging   Each   [**]
NX0464**
  Packaging   PF Chassis Packaging   Each   [**]
NC1491*
  Documentation   Cycler Users Guide   Each   [**]
NC2327*
  Documentation   PF Users Guide   Each   [**]
228
  Replacement Parts — Cycler   4-hanger top for IV pole   Each   [**]
86557030
  Replacement Parts — Cycler   0.5 meter Warmer (FW-200) cord   Each   [**]
NC0384
  Replacement Parts — Cycler   Screws to attach hanger to pole   Each   [**]
NC0746*
  Replacement Parts — Cycler   USB thumb drive   Each   [**]
NC1292
  Replacement Parts — Cycler   Screws to attach pole to stand   Each   [**]
NX0232-P
  Replacement Parts — Cycler   Jewel Box Computer   Each   [**]
NX0233*
  Replacement Parts — Cycler   Phone line connection kit (splitter, cord,
instructions)   Each   [**]
NX0248-01
  Replacement Parts — Cycler   Table top stand and 4-hanger top for IV pole  
Each   [**]
NX0248-02
  Replacement Parts — Cycler   IV pole   Each   [**]
NX0424
  Replacement Parts — Cycler   Adapter Foot   Each   [**]
NX0429-P
  Replacement Parts — Cycler   Saline hook   Each   [**]
NX0593
  Replacement Parts — Cycler   Filter tilter   Each   [**]
86557300
  Replacement Parts — PFSL   1 meter Chassis Interconnect cord   Each   [**]
09325-F/30*
  Replacement Parts — PFSL   Replacement air filter & guard*   Each   [**]
NC0985
  Replacement Parts — PFSL   John Guest Check Valve   Each   [**]
NC1148
  Replacement Parts — PFSL   Aerator Adapter 15/16-27 Male X 55/   Each   [**]
NC1176
  Replacement Parts — PFSL   12’ Power cord   Each   [**]
NC1180
  Replacement Parts — PFSL   Drain Saddle Valve   Each   [**]
NC1196
  Replacement Parts — PFSL   Diverter Aerator — Pull Down   Each   [**]
NX0305
  Replacement Parts — PFSL   Water connection kit — under sink   Each   [**]
NX0306
  Replacement Parts — PFSL   20’ Drain Line Kit   Each   [**]
NX0415
  Replacement Parts — PFSL   Water connection kit — faucet   Each   [**]
NX0416
  Replacement Parts — PFSL   Water connection kit — washer hook up   Each   [**]
NX0509
  Replacement Parts — PFSL   USB cable (J1)   Each   [**]
NX0513
  Replacement Parts — PFSL   Control Unit adapter   2/Case   [**]
NX0516
  Replacement Parts — PFSL   PureFlow SL drain line replacement (NC0991 Raw)  
Each   [**]
NX0517
  Replacement Parts — PFSL   Water Supply Line Replacement   Each   [**]
NX2000-4*
  Replacement Parts — PFSL   Pretreatment Kit (includes hookups, wtr lines,
drain)   Each   [**]
SED-001
  Replacement Parts — PFSL   Sediment filter for pre-treatment kit   Each   [**]

B-8



--------------------------------------------------------------------------------



 



 

*   May be included in a no-charge redeployment kit (NX0729, NX0730, NX0731,
NX0732, as needed) for each new patient start.   **   Shipping is extra and not
included in price for packaging material.

     2. VACATION/TRAVEL SUPPLIES/PUREFLOW EXPRESS BAG ALLOTMENT
The pricing for Monthly Dialysis Supplies set forth in the table in Schedule B-1
titled “NxStage Price List — Monthly Dialysis Supply Packages” is extended to
each patient of each of the Authorized Customer Locations when traveling within
the Continental United States as long as: (a) NxStage is given at least [**]
business days’ notice of the change in delivery site for each such patient,
(b) NxStage receives a prescription using the NxStage System One Vacation and
Travel Form from each such patient’s physician requesting travel delivery at
least [**] business days in advance of the requested change in delivery site for
each such patient, and (c) NxStage is not required to alter standard case
shipping volumes to satisfy special travel/vacation delivery requirements (the
“Travel Delivery Pricing”). No patient of any Authorized Customer Location may
receive the Travel Delivery Pricing for more than [**] trips for a maximum of
[**] weeks per calendar year (the “Travel Pricing Limitation”). Any requests for
the Travel Delivery Pricing (i) in excess the Travel Price Limitation, (ii) to
locations outside of the Continental United States, (iii) in non-standard
shipping volumes, or (iv) which are made with less than [**] business days’
notice, shall be subject to (x) approval from NxStage and (y) additional
shipping charges. NxStage shall act in good faith to make additional
travel/vacation deliveries to the Authorized Customer Locations’ patients at no
additional charge, and shall give due consideration to any vacation time unused
by the Authorized Customer Locations’ other patients. All shipment of Monthly
Dialysis Supplies to any patient of any Authorized Customer Location shall be
adjusted to account for any Monthly Dialysis Supplies delivered to any such
traveling patient of any Authorized Customer Location pursuant to Section 2 of
this Schedule B-2. In connection with the delivery of any Monthly Dialysis
Supplies pursuant to Section 2 of this Schedule B-2, NxStage will not arrange
for delivery of Cyclers, Cabinets, Control Units or Warmers. Each patient of the
Authorized Customer Locations shall be responsible for transporting Cyclers,
Cabinets, Control Units and Warmers according to the shipping directions
provided by NxStage in the device Operator’s Manuals and other supplements as
required, and Customer shall be responsible for any damages to such equipment as
a result of the transportation of any such equipment by a patient of any
Authorized Customer Location.
     3. PUREFLOW EXPRESS PREMIXED DIALYSATE BAGS ALLOTMENT
Moreover, an allotment of PureFlow Express Premixed Dialysate bags will be made
available to Customer for distribution to the Authorized Customer Locations’
NxStage PureFlow SL patients [**] charge to allow for vacation, travel, and
other usage. Allotments shall be made on an Authorized Customer Location basis.
As of April 30, 2010, Customer’s aggregate balance was [**] cases. Thereafter,
the balance shall be recalculated at the end of each calendar month per
Authorized Customer Location according to the following formula:

•   Add: [**] cases of PureFlow Express Premixed Dialysate bags multiplied by
the total number of such Authorized Customer Location’s patients then prescribed
to receive and

B-9



--------------------------------------------------------------------------------



 



    receiving PureFlow SL Monthly Dialysis Supplies at home at the start of that
calendar month;

•   Add: [**] cases of PureFlow Express Premixed Dialysate bags multiplied by
the [**] of such Authorized Customer Location’s [**] PureFlow SL [**] that start
at home during that [**] (adjusted, as appropriate, for [**]); and

•   Subtract: Actual shipments during that calendar month of cases of PureFlow
Express Premixed Dialysate bags to such Authorized Customer Location’s patients
then prescribed to receive and receiving PureFlow SL Monthly Dialysis Supplies,
not including cases of PureFlow Express Premixed Dialysate bags: (a) purchased
as part of an initial reserve inventory shipment in any such calendar month,
(b) shipped in connection with a Product Recall (as defined in Schedule C) as to
any such PureFlow Express Premixed Dialysate bags shipped by NxStage to any
Authorized Customer Location for its PureFlow SL patients in any such calendar
month, or (c) reshipped to its PureFlow SL patients in connection with any
defects or damages in the shipment of any such cases of PureFlow Express
Premixed Dialysate bags as further described in Sections 5(c) and 9 of the
Agreement.

If the calculated balance as described above is negative, NxStage shall bill
Customer for such negative balance at the pricing set forth in the table in
Section 1 of Schedule B-1 titled “NxStage Price List — Monthly Dialysis Supply
Packages” and the balance will be reset to [**] to start the subsequent calendar
month. Any positive balance shall be carried to the subsequent calendar month,
provided such positive balance, in cases, will never exceed the number of such
Authorized Customer Location’s patients then prescribed to receive and receiving
PureFlow SL Monthly Dialysis Supplies at the end of that month multiplied by
[**]. Balance information shall be provided to Customer upon Customer’s request.
     4. REDEPLOYMENT PACKAGES
If at any time during the Term, the use of a System by any patient of any
Authorized Customer Location that is no longer on NxStage therapy is transferred
to another patient of any Authorized Customer Location for any reason, NxStage
shall at any Authorized Customer Locations’ request provide the Products set
forth in the table below to such other patient depending on the type of System
transferred to such other patient (a “Redeployment Package”), [**] to Customer:

      Redeployment Packages Part Number   Description
NX0731
  Pre-Mixed Dialysate Patient Redeployment Kit *1
COMM0055
  Introductory Letter detailing NX0731 kit contents
NX0233
  Phone line connection kit (splitter, cord, instructions)
NC1491
  Cycler User’s Guide
NC2323
  Cycler Base IFU
NC2499
  Quick Start Note: Cartridge Set-up when using the CAR-170-B
NC2497
  Quick Start Note: Resetting the Access Pressure Pod on the CAR-170-B
NC2158
  Quick Start Note: NxStage System One Preventative Maintenance
NC1344
  Rinseback Tool

B-10



--------------------------------------------------------------------------------



 



      Part Number   Description
NX0730
  PureFlow SL Patient Redeployment Kit *1
COMM0056
  Introductory Letter detailing NX0730 kit contents
NX2000-4
  Pretreatment Kit (includes hookups, wtr lines, drain)
NC2327
  PF Users Guide
NX0233
  Phone line connection kit (splitter, cord, instructions)
NC1491
  Cycler User’s Guide
NC2323
  Cycler Base IFU
NC2499
  Quick Start Note: Cartridge Set-up when using the CAR-170-B
NC2497
  Quick Start Note: Resetting the Access Pressure Pod on the CAR-170-B
NC2158
  Quick Start Note: NxStage System One Preventative Maintenance
NC1344
  Rinseback Tool

      Part Number   Description
NX0729
  PureFlow SL Center Redeployment Kit
09325-F/30
  Replacement air filter & guard
CPM-001
  Conductivity Preventive Maintenance Kit

      Part Number   Description
NX0732
  Express Fluid Warmer Redeployment Kit
NC1760
  Express Fluid Warmer User’s Guide

 

*1   NC0746 will be sent to the patient’s home with first delivery

     5. NEW PATIENT PACKAGES
Each new patient of any Authorized Customer Location using Product NXS-02-PUR
(in the case of a purchase by Customer on behalf of the applicable Authorized
Customer Location at the pricing set forth on Schedule B-3) or Product
NXS-02-MTM (in the case of a rental by Customer on behalf of the applicable
Authorized Customer Location at the pricing set forth on Schedule B-3) shall
receive the following Products:

      New Patient Packages Part Number   Description
NX0738
  Pre-Mixed Dialysate Patient Starter Kit *1
NX1000-1
  System One Cycler with Computer (Jewel Box)
NX0642
  Cycler Base and Fluid Detection Sensor
FW-300
  Express Fluid Warmer
FW-300-1
  Express Warmer Accessory Kit
NX0429-P
  Saline hook
NX0233
  Phone line connection kit (splitter, cord, instructions)
NC1491
  Cycler User’s Guide
NC2499
  Quick Start Note: Cartridge Set-up when using the CAR-170-B
NC2497
  Quick Start Note: Resetting the Access Pressure Pod on the CAR-170-B
NC2158
  Quick Start Note: NxStage System One Preventative Maintenance
NC1344
  Rinseback Tool

 

*1   NC0746 will be sent to the patient’s home with first delivery

B-11



--------------------------------------------------------------------------------



 



Each new patient of any Authorized Customer Location using Product NXS-03-PUR
(in the case of a purchase by Customer on behalf the applicable Authorized
Customer Location at the pricing set forth on Schedule B-3) or Product
NXS-03-MTM (in the case of a rental by Customer on behalf of the applicable
Authorized Customer Location at the pricing set forth on Schedule B-3) shall
receive the following Products:

      Part Number   Description
NX0739
  PureFlow SL Patient Starter Kit *1
NX1000-1
  System One Cycler with Computer (Jewel Box)
NX0642
  Cycler Base and Fluid Detection Sensor
NX2000-1
  PFSL Control Unit
NX2000-4
  Pretreatment Kit (includes hookups, wtr lines, drain)
FW-300
  Express Fluid Warmer
FW-300-1
  Express Warmer Accessory Kit
NX0429-P
  Saline hook
NX0233
  Phone line connection kit (splitter, cord, instructions)
NC1491
  Cycler User’s Guide
NC2327
  PF Users Guide
NC2499
  Quick Start Note: Cartridge Set-up when using the CAR-170-B
NC2497
  Quick Start Note: Resetting the Access Pressure Pod on the CAR-170-B
NC2158
  Quick Start Note: NxStage System One Preventative Maintenance
NC1344
  Rinseback Tool

 

*1   NX2000-2 and NC0746 will be sent to the patient’s home with first delivery

B-12



--------------------------------------------------------------------------------



 



Schedule B-3
Chronic Outpatient Therapy Agreement
Equipment Rental or Purchase
     1. PURCHASE OF SYSTEMS
The pricing set forth in the table below titled “Purchased Systems” applies to
all purchases of Systems during the Term. All purchases of Systems must be
initiated by a valid purchase order. The pricing set forth in the table below
titled “Purchased Systems” is on a per System basis. All purchased Systems will
be in good working order. Systems purchased may or may not be new. NxStage
represents and warrants to Customer that any purchased Systems that are not new
will be in the same operating condition as a new System.
PURCHASED SYSTEMS

          Part Number   Item   Purchase Cost  
NXS-03-PUR
  Cycler (incl. Warmer & Stand), PFSL Control Unit, and Cabinet   [**]
NXS-02-PUR
  Cycler (Including Warmer and Stand)   [**]
NX2000-1
  PFSL Control Unit   [**]
NX2000-2
  PFSL Cabinet   [**]
FW-200
  Comfortmate Warmer and Stand   [**]
FW-300
  Express Warmer and Stand   [**]

     2. RENTAL OF SYSTEMS
The pricing set forth in the table below titled “Rental Systems” applies to all
rentals of Systems during the Term. All rentals of Systems must be initiated by
a valid purchase order. The pricing set forth in the table below titled “Rental
Systems” is on a per System basis. All rental Systems will be in good working
order. Rental Systems may or may not be new.
RENTAL SYSTEMS

                  Part Number   Item   Cost/Month   Code   Return Charge**  
NXS-03-MTM
  System for PFSL Patient (Cycler, Warmer, Stand, Control Unit, and Cabinet)  
[**]   DSC-018   [**]
NXS-02-MTM
  System for Bag Patient
(Cycler, Warmer, Stand)   [**]   DSC-014   [**]
NX2000-1-MTM
  PFSL Control Unit Only*   [**]   DSC-015   [**]
NX2000-2-MTM
  PFSL Cabinet Only*   [**]   DSC-016   [**]
FW-X00-MTM
  Warmer and Stand Only*   [**]   DSC-017   [**]

 

*   Notwithstanding any other term of the Agreement, including the terms set
forth in Sections 9 and 11, rental and return charges shall apply when the
number of Warmers or Stands in possession by Customer or any Authorized Customer
Location exceeds the number of rented or purchased Cyclers under the Agreement,
and when the number of PFSL Control Units or PFSL Cabinets exceed the number of
rented or purchased systems for PFSL patients. Such calculation shall be
performed on an Authorized Customer Location basis.   **   Charged at the time
equipment is returned to NxStage.

B-13



--------------------------------------------------------------------------------



 



     3. RENTAL CAP
During the Term, including any extension thereof, the total number of Systems
Ones (i.e. NXS-03-MTM, NXS-02-MTM, NX2000-1-MTM, NX2000-2-MTM or FW-X00-MTM)
that Customer may rent from NxStage shall not exceed [**] percent ([**]%) (the
“Rental Cap”) of the aggregate number of System Ones (i.e. NXS-03-PUR or
NXS-02-PUR) (less any returns) that Customer purchased from NxStage from the
commencement of the Term through the date of any calculation of the Rental Cap.
The minimum rental period for any System must be for [**] full [**]. All rentals
of Systems will be billed at the start of the calendar month. All rentals of a
System will be automatically extended on a month-to-month basis until [**] days
advance written cancellation notice is provided by Customer to NxStage.
     4. ANNUAL EQUIPMENT VOLUME REBATE
If (a) the Authorized Customer Locations have on an aggregate basis met or
exceeded the “Level [**]” target as set forth in the table in Schedule B-5
titled “Warrant Table” as of June 30 during any Warrant Year (as defined in
Schedule B-5) during the period commencing on the Effective Date through
June 30, 2013, and (b) Customer has purchased (not rented) an aggregate of at
least [**] incremental Cycler/PFSL Systems (i.e. NXS-03-PUR) and/or Cycler Only
Systems (i.e. NXS-02-PUR) during such Warrant Year, NxStage will provide
Customer with a rebate of [**] dollars ($[**]) per Cycler/PFSL System
(i.e.NXS-03-PUR) and/or Cycler Only Systems (i.e. NXS-02-PUR) purchased during
such Warrant Year (the “Equipment Volume Rebate”). NxStage shall make any and
all Equipment Volume Rebate payments owed to Customer within [**] days following
the end of each such Warrant Year in which Customer has earned the Equipment
Volume Rebate. NxStage shall make any and all Equipment Volume Rebate payments
to Customer via electronic funds transfer (“EFT”) using the EFT information
provided by Customer. Upon any expiration or earlier termination of the
Agreement, NxStage shall pay to Customer any Equipment Volume Rebate earned by
Customer through the date of such expiration or earlier termination, within [**]
days of such expiration or earlier termination of the Agreement.
     5. TECHNOLOGY UPGRADE DISCOUNT
In the event: (a) NxStage commercially releases for rental or sale in the United
States any home hemodialysis system with any improvements to the System One as
of the Effective Date (a “Next Generation NxStage Technology”), and (b) the
Authorized Customer Locations on an aggregate basis have met or exceeded the
“Level [**]” target as set forth in the table in Schedule B-5 titled “Warrant
Table” in the Warrant Year prior to the release of such Next Generation NxStage
Technology, Customer shall be eligible to receive a “trade-in” allowance
(applied to the outright purchase price of a Next Generation NxStage Technology)
equal to [**] percent ([**]%) of the purchase price set forth in Section 1 of
Schedule B-3 paid by Customer (less any other applicable discounts and rebates,
including any prepayment discounts, whether or not earned, but excluding any
discounts provided in the form of the Warrant for any System Ones previously
purchased by Customer if such System Ones are returned undamaged (normal wear
and tear excepted) to NxStage, at Customer’s expense, and traded in exchange for
such Next Generation NxStage Technology within the [**] year of such System
Ones’ purchase, [**] percent ([**]%) if traded

B-14



--------------------------------------------------------------------------------



 



in within the [**] year of purchase, and [**] percent ([**]%) if traded in
within the [**] year of purchase, in each case subject to the following:

  •   The “trade-in” allowance shall only be granted for Systems purchased on or
after the Effective Date through the remainder of the Term.     •   The
“trade-in” allowance for purposes of determining whether the trade in discount,
if any, shall be [**] percent ([**]%), [**] percent ([**]%) or [**] percent
([**]%) shall be calculated based on the [**] of the Systems purchased by
Customer after the Effective Date through the trade in date, which [**] shall be
determined by [**] that have [**] from the date of purchase of all System Ones
by Customer from NxStage after the Effective Date through the applicable
trade-in date and [**] such number by the number of [**] by Customer after the
Effective Date through the applicable trade-in date (e.g., if a trade-in occurs
[**] after the Effective Date, and Customer returns for a trade-in allowance
only System Ones purchased within the [**] preceding the [**], Customer’s
trade-in allowance shall be calculated based on the average age of all of
Customer’s System Ones purchased after the Effective Date through the applicable
trade-in date during the Term, and not based on the [**] of the System Ones
actually traded-in at the time of the applicable trade-in date).     •  
Trade-in quantities per month shall be limited to an amount equal to the [**]
of: (i) the [**] of Systems purchased by Customer from the Effective Date
through the date of any trade-in of a System One (measured as of the date such
System One is returned undamaged to NxStage (normal wear and tear excepted))
[**] by the [**] in the Term as of the date of any trade-in of a [**] by (ii)
[**].     •   If Customer elects to trade-in any System One pursuant to this
Section 5 of Schedule B-3, NxStage may at its option amortize the trade-in
allowance amount as a [**] year monthly discount on [**] (with [**] percent
([**]%) imputed interest per year), rather than provide Customer the applicable
“trade-in” allowance as a discount to the purchase price of a Next Generation
NxStage Technology.     •   Any Next Generation NxStage Technology received upon
a trade-in of a System One(s) pursuant to this Section 5 of Schedule B-3 shall
not be counted for purposes of the Equipment Volume Rebate set forth in
Section 4 of this Schedule B-3 or for purposes of any patient credit pursuant to
Section 2 of Schedule D.

     6. SITE STARTUP/ADDITIONAL SITES
Customer must notify NxStage when it desires to add any new home hemodialysis
program site as an Authorized Customer Location to Schedule A to the Agreement.
Customer shall not be restricted from adding any new home hemodialysis program
site as an Authorized Customer Location to Schedule A in any continental U.S.
location; provided that (a) NxStage in-service and training has been scheduled
for each such new home hemodialysis program site (and NxStage shall use
commercially reasonable efforts to promptly provide any such requested
in-service and training), (b) Customer provides written certification to NxStage
that at least [**] at

B-15



--------------------------------------------------------------------------------



 



such new home hemodialysis program site has been trained on the proper use and
operation of the System One by other personnel of Customer or any Authorized
Customer Location trained on the use of the System One, and (c) such new home
hemodialysis program site has developed appropriate policies and procedures and
patient training materials relating to the System One.
     7. OTHER
NxStage will on occasion supply products sourced from other suppliers as part of
any Authorized Customer Locations’ Monthly Dialysis Supplies. NxStage reserves
the right to supply its own products, once the same are Commercially Available,
or to change the supplier of these products from time to time. NxStage expects
to make additional products available for purchase by Customer and the
Authorized Customer Locations from time to time.

B-16



--------------------------------------------------------------------------------



 



Schedule B-4
Chronic Outpatient Therapy Agreement
Delivery Services
The table below sets forth the pricing for any special or expedited delivery
services requested by Customer or any Authorized Customer Location and not
included in the Purchase Price for any such Product for which Customer or any
Authorized Customer Location is requesting special or expedited delivery
services. Any such special or expedited delivery charges must be approved by
Customer or the Authorized Customer Location requesting such special or
expedited delivery services. The pricing for the special or expedited delivery
services set forth in the tables below may be amended at NxStage’s discretion
with [**] days advanced written notice to Customer.
PUREFLOW SL

          Part Number   Service   Charge  
Standard
  Product ([**] cases) delivered to patient’s front door and, if patient not
home, left in protected area. Delivery is approximately [**] according to
delivery schedule NxStage establishes with patient. No appointment.   [**]
DSC-001
  Inside delivery (over-the-threshold) with an appointment and a [**]-hour
delivery window.*   [**]
DSC-002
  After hours delivery (after 5 PM)*   [**]
DSC-003
  Weekend/holiday delivery*   [**]
DSC-012
  Additional deliveries per month ([**] delivery per month is standard)   [**]

PUREFLOW EXPRESS (BAGS)

          Part Number   Service   Charge  
Standard
  Product ([**] cases) delivered to patient’s home (over-the-threshold) with an
appointment and a [**]-hour delivery window according to delivery schedule
established with patient.   [**]
DSC-004
  Redelivery/partial delivery (e.g., patient refusal)   [**]
DSC-002
  After hours delivery (after 5 PM)*   [**]
DSC-003
  Weekend/holiday delivery*   [**]
DSC-005
  Additional deliveries per month (one delivery per month is standard)   [**]

EQUIPMENT/OTHER

          Part Number   Service   Charge  
DSC-006
  Hardware/Supplies pickup — return to center   [**]
DSC-007
  Equipment packaging   [**]

B-17



--------------------------------------------------------------------------------



 



          Part Number   Service   Charge  
DSC-010
  After hours emergency delivery (after 5 PM)*   [**]
DSC-011
  Request of shipment in less than normal lead time ([**] business days)   [**]
DSC-009
  Cleaning of NxStage Equipment is available on a “swap” basis. Equipment
returned for cleaning will be exchanged with “like new” equipment. Customer is
responsible for equipment repairs beyond normal use and wear.   [**]

OFF SCHEDULE SHIPMENTS

          Part Number   Service   Charge  
DSC-013
  Shipping & handling for supplies & boxes   [**]
Freight
  Equipment replacements (damage, loss)   [**]

 

*   Where available — not available in all areas

B-18



--------------------------------------------------------------------------------



 



Schedule B-5
Chronic Outpatient Therapy Agreement
Additional Product Discount — Warrants
Customer shall receive an additional discount on its purchases of Systems during
the period commencing on the Effective Date through June 30, 2013, payable in
the form of a warrant (the “Warrant”) to be issued by NxStage to Customer to
purchase shares (the “Warrant Shares”) of NxStage common stock, par value $0.001
per share (the “Common Stock”), that have become vested and exercisable pursuant
to the provisions of this Schedule B-5 in the event: (a) as of the end of any
twelve month period commencing on July 1 and ending on June 30 (each a, “Warrant
Year”) during the period commencing on the Effective Date through June 30, 2013
(i.e. June 30, 2011, June 30, 2012 or June 30, 2013); the aggregate Active
NxStage Home Patient Census (as defined below) for all of the Authorized
Customer Locations meets or exceeds the “Level 1”, “Level 2”, “Level 3”, “Level
4” and/or “Level 5” targets as set forth in the table below titled “Warrant
Table” (collectively, the “Customer Growth Level Targets”) or (b) as of the end
of (i) the Warrant Year ending June 30, 2011 the Total NxStage Home Patient
Count (as defined below) has increased by [**] patients from the Total NxStage
Home Patient Count as of June 30, 2010, (ii) the Warrant Year ending June 30,
2012 the Total NxStage Home Patient Count has increased by [**] patients from
the Total NxStage Home Patient Count as of June 30, 2010 and/or (iii) the
Warrant Year ending June 30, 2013 the Total NxStage Home Patient Count has
increased by [**] patients from the Total NxStage Home Patient Count as of
June 30, 2010 (collectively, the “NxStage Growth Level Targets”). The number of
Warrant Shares that shall become vested and exercisable based on the applicable
Customer Growth Level Targets and/or NxStage Growth Level Targets achieved as of
the end of each Warrant Year during the period commencing on the Effective Date
through June 30, 2013 are set forth in the table below titled “Warrant Table”.
The total number of vested and exercisable Warrant Shares that may be issued
upon exercise of the Warrant shall not exceed: (x) four million seven hundred
seventy-five thousand (4,775,000) in connection with the achievement of the
Customer Growth Level Targets during the period commencing on the Effective Date
through June 30, 2013 and (y) seven hundred twenty-five thousand (725,000) in
connection with the achievement of the NxStage Growth Level Targets during the
period commencing on the Effective Date through June 30, 2013, in each case as
set forth below.
For purposes hereof, “Active NxStage Home Patient Census” is defined to mean the
Authorized Customer Locations’ aggregate Active NxStage Chronic Patient Census,
less the number of patients of the Authorized Customer Locations: (A) prescribed
to receive therapy with the System One in a nursing home or an in-center
self-care setting (it being understood that patients performing home care in
assisted living facilities or similar facilities shall be counted for purposes
of the Active NxStage Home Patient Census; provided that such patients’ therapy
is not performed in a facility where such facility staff or Customer or
Authorized Customer Location staff is performing or assisting with the
treatment, or where more than [**] patient is receiving therapy with a [**]
System One in such facility or where [**] or more System One patients are in
such facility), (B) that have not completed, as of the end of an applicable
Warrant Year during the period commencing on the Effective Date through June 30,
2013, at least Three Full Months of Therapy (as defined below) at one or more
Authorized Customer Locations, (C) acquired by Customer or any Authorized
Customer Location in connection with a [**] Acquisition or the entry into of a
[**] Management Contract with any [**] Site (the “Excluded[**]Transactions”,

B-19



--------------------------------------------------------------------------------



 



and such acquired patients, as set forth in this subsection (C) shall be
hereinafter referred to as the “Excluded[**]Transaction Patients”), (D) acquired
by Customer or any Authorized Customer Location on or after the Effective Date
(1) through the purchase of facilities (other than [**] Sites) which have, or
did have, any type of program with NxStage with respect to the purchase, sale or
rental of the System One for home use during the [**] months prior to the
closing date of the acquisition (an “Acquired Non-[**]Site”, and the acquisition
of any such Acquired Non-[**] Site hereinafter referred to as a “Non-[**]Site
Acquisition”), or (2) under any management contract, joint venture or other
similar transaction entered into subsequent to the Effective Date with any
facility (other than any [**] Site) (a “Non-[**]Site”) which has, or did have,
any type of program with NxStage with respect to the purchase, sale or rental of
the System One during the [**] months prior to the effective date of any such
management contract, joint venture or similar transaction (a “Non-[**]Management
Contract Site”) (the management contract, joint venture or similar transaction
relationship with such Non-[**] Management Contract Sites hereinafter referred
to as “Non-[**]Management Contracts”, and together with the Non-[**] Site
Acquisitions, collectively the “Excluded Non-[**]Transactions”) (such acquired
patients, as set forth in subsections (1) and (2) of this subsection (D) shall
be hereinafter referred to as the “Excluded Non-[**] Transaction Patients”),
(E) that are added subsequent to the Acquisition Date (as defined below) of any
Acquired [**] Site, Acquired Non-[**] Site or Non-[**] Management Contract Site
if the number of the net added patients from such sites (with the baseline
number of the Active NxStage Home Patient Census as of the Effective Date equal
to the number set forth in footnote 1 to the “Warrant Table” below) exceeds more
than [**] percent ([**]%) of the Authorized Customer Locations’ aggregate net
increase in the Active NxStage Chronic Patient Census at any time on or before
June 30, 2013, or (F) that are added by any [**] Site from and after the
effective date of any [**] Management Contract entered into by such [**] Site
(the “Excluded New[**]Management Contract Patients”, and together with the
Excluded [**] Transaction Patients and the Excluded Non-[**] Transaction
Patients, the “Excluded Acquired Patients”). The number of Excluded [**]
Transaction Patients and Excluded Non-[**] Transaction Patients shall be
measured as of the effective date of the applicable [**] Management Contract or
Non-[**] Management Contract, and as of the closing date of the applicable [**]
Site Acquisition or Non-[**] Site Acquisition (each of such dates referred to
herein for purposes of this paragraph as the “Acquisition Date”), and shall also
include all patients that transfer from the relevant [**] Site or Non-[**] Site
to an Authorized Customer Location during the [**] months prior to the
applicable Acquisition Date (the “Excluded Pre-Acquisition Date Patient
Transfers”). All Excluded Acquired Patients which transfer to an Authorized
Customer Location subsequent to the Acquisition Date, as well as all Excluded
Pre-Acquisition Date Patient Transfers shall also be excluded from the Active
NxStage Chronic Patient Census and the Active NxStage Home Patient Census. The
number of Excluded Acquired Patients shall continue to be deducted at all times
during the Term from the Active NxStage Home Patient Census, irrespective of
whether or not such Excluded Acquired Patients are no longer on therapy with the
System One at any time during the Term. Each patient falling within the Active
NxStage Home Patient Census may be referred to herein as an “Active NxStage Home
Patient”.
For purposes hereof, the “Total NxStage Home Patient Count” is defined to mean
the aggregate number of chronic renal failure patients then-prescribed to
receive (with an active Patient Prescription Monthly Standing Order), and
receiving, home dialysis with the System One across all NxStage customer United
States locations, including all of the Authorized Customer

B-20



--------------------------------------------------------------------------------



 



Locations, less the number of patients: (i) prescribed to receive therapy with
the System One in connection with an evaluation of home therapy, daily therapy
or the System One (such as under NxStage’s “experience the difference” program),
(ii) prescribed to receive therapy with the System One in a nursing home or an
in-center self-care setting (it being understood that patients performing home
care in assisted living facilities or similar facilities shall be counted for
purposes of the Total NxStage Home Patient Count; provided that such patients’
therapy is not performed in a facility where such facility staff, Customer or
Authorized Customer Location staff, or other NxStage customer in the United
States staff, as applicable, is performing or assisting with the treatment, or
where more than [**] patient is receiving therapy with a [**]System One in such
facility or where [**] or more System One patients are in such facility), or
(iii) that have not completed, as of the end of an applicable Warrant Year
during the period commencing on the Effective Date through June 30, 2013, at
least Three Full Months of Therapy at one or more Authorized Customer Locations,
in the case of Customer, on the one hand, and one or more facilities of another
NxStage customer in the United States, in the case of each other NxStage
customer in the United States, on the other hand.
For purposes hereof, “Three Full Months of Therapy” is defined to mean each
patient that has completed a treatment regimen of at least ninety
(90) contiguous days of home therapy with the System One with the first such day
of such ninety (90) contiguous days of home therapy with the System One
commencing on such date that each such patient has his or her first home
training session and treatment with the System One and continuing until each
such patient has completed at least ninety (90) contiguous days of treatment
with the System One; provided that: (i) any documented hospitalization of each
such patient shall not be deemed an interruption in each such patient’s ninety
(90) contiguous days of treatment with the System One as long as Customer has
provided notice to NxStage of any such documented hospitalization as required
pursuant to Section 10 of the Agreement and (ii) any interruption in each such
patient’s treatment with the System One as a result of such patient’s traveling
shall not be deemed an interruption in each such patient’s ninety
(90) contiguous days of treatment with the System One.
NxStage shall notify Customer in writing if the Authorized Customer Locations
have on an aggregate basis achieved any of the Customer Growth Level Targets
and/or NxStage Growth Level Targets, and of the corresponding number of Warrant
Shares that have become vested and exercisable in connection therewith, if any,
within [**] days after the end of each Warrant Year during the period commencing
on the Effective Date through June 30, 2013 (i.e. June 30, 2011, June 30, 2012
or June 30, 2013). Customer covenants and agrees that it shall promptly report
to NxStage each patient that has discontinued therapy with the System One, and
upon request by NxStage, Customer shall confirm to NxStage, through the
provision of documentation reasonably satisfactory to NxStage that any patient
discontinuation of therapy with the System One has been reported to NxStage
consistent with prior practices. In order for any Warrant Shares to become
vested and exercisable pursuant to this Schedule B-5 in any Warrant Year during
the period commencing on the Effective Date through June 30, 2013 (including any
Warrant Shares that shall become vested and exercisable based on the NxStage
Growth Level Targets), the Authorized Customer Locations must on an aggregate
basis at least reach the [**] target of the Customer Growth Level Target as set
forth in the table below titled “Warrant Table” for such applicable Warrant Year
(as measured at the end of such Warrant Year). For purposes of illustration
only, if the Active NxStage Home Patient Census as of June 30, 2012 is less than
[**] of the Customer Growth Level Targets for the Warrant Year ended as of June
30, 2012, no

B-21



--------------------------------------------------------------------------------



 



Warrant Shares, whether with respect to the Customer Growth Level Targets or the
NxStage Growth Level Targets for such Warrant Year ended June 30, 2012, shall
become vested and exercisable, even if the Total NxStage Home Patient Count as
of June 30, 2012 has increased by [**] patients from the Total NxStage Patient
Count as of June 30, 2010 (i.e., the NxStage Growth Level Target for the Warrant
Year ended June 30, 2012 has otherwise been achieved).
The Warrant shall be issued in the form of the Warrant attached as Attachment A
to this Schedule B-5. All Warrant Shares shall be fully paid, nonassessable and
vested when issued upon exercise of the Warrant, with an exercise price of
$14.22 per share, calculated as the trailing fifteen day volume weighted average
price as of the close of the NASDAQ global market as of July 21, 2010. The
purchase right represented by the Warrant with respect to the Warrant Shares
that have become vested and exercisable based on: (a) the applicable Customer
Growth Level Targets and/or NxStage Growth Level Targets actually achieved, in
each case, as of June 30, 2011 and June 30, 2012, or (b) the applicable Customer
Growth Level Targets for the Warrant Year ended June 30, 2011 deemed to be
achieved as of June 30, 2012 pursuant to the Curing Provision (as defined below)
shall be exercisable on or before June 30, 2013 and if not exercised on or
before June 30, 2013 such purchase right shall immediately terminate and be of
no further force or effect. The purchase right represented by the Warrant with
respect to the Warrant Shares that have become vested and exercisable based on:
(i) the applicable Customer Growth Level Targets and/or NxStage Growth Level
Targets actually achieved, in each case, as of June 30, 2013, or (ii) the
applicable Customer Growth Level Targets for the Warrant Year ended June 30,
2012, deemed to be achieved as of June 30, 2013 pursuant to the Curing
Provision, shall be exercisable on or before December 31, 2013 and if not
exercised on or before December 31, 2013 such purchase right shall immediately
terminate and be of no further force or effect. Upon the occurrence of a
Termination Event (as defined in Section 1 of Schedule D) no additional Warrant
Shares shall thereafter become vested and exercisable, even if the Authorized
Customer Locations have on an aggregate basis achieved any of the Customer
Growth Level Targets or NxStage Growth Level Targets for the Warrant Year in
which such Termination Event has occurred; provided that for purposes of clarity
NxStage agrees that any Warrant Shares that became vested and exercisable prior
to the occurrence of any such Termination Event shall remain vested and
exercisable; and provided further that for purposes of clarity, Customer agrees
that if the Termination Event arises on July 1 following any Warrant Year ended
June 30 due to a failure to increase the aggregate Active NxStage Chronic
Patient Census of all of Customer’s Authorized Customer Locations by [**]
against the aggregate Active NxStage Chronic Patient Census of all of Customer’s
Authorized Customer Locations as of the last Measurement Period during such
Warrant Year ended June 30 (i.e. January 1 through June 30), no additional
Warrant Shares shall become vested and exercisable, even if the Authorized
Customer Locations have on an aggregate basis achieved any of the Customer
Growth Level Targets or NxStage Growth Level Targets for such Warrant Year ended
June 30. The Warrant must be exercised by Customer in cash only and may not be
transferred.

B-22



--------------------------------------------------------------------------------



 



Warrant Table

                              6/30/2011   6/30/2012   6/30/2013         Number
of Warrant       Number of Warrant       Number of Warrant Vesting Dates:  
Total Patients   Shares   Total Patients   Shares   Total Patients   Shares
Customer Growth Level Targets (as measured at the end of each Warrant Year ended
as of June 30, 2011, 2012 and 2013)(1)
                       
Level 1
  [**]   250,000   [**]   250,000   [**]   250,000
Level 2
  [**]   250,000   [**]   250,000   [**]   250,000
Level 3
  [**]   250,000   [**]   250,000   [**]   250,000
Level 4
  [**]   375,000   [**]   475,000   [**]   550,000
Level 5
  [**]   375,000   [**]   375,000   [**]   375,000
 
                       
NxStage Growth Level Targets (as measured at the end of each Warrant Year ended
as of June 30, 2011, 2012 and 2013)
  [**]   175,000   [**]   250,000   [**]   300,000
 
                       
TOTAL AVAILABLE
      1,675,000       1,850,000       1,975,000

Y = Total NxStage Home Patient Count as of June 30, 2010.
(1) As of June 30, 2010, the Authorized Customer Locations’ aggregate Active
NxStage Home Patient Census was equal to [**] (which number was reduced from
[**] based on mutual agreement between parties). Consistent with the definition
of Active NxStage Home Patient, this number excludes [**] patients with less
than Three Full Months of Therapy, [**] patients transferring in to Customer
during the prior 3 months, and [**] on-hold patients (patients that have
prescriptions for home therapy, but which are not then—receiving home therapy).
As of June 30, 2010, Customer [**] nursing home patients.
If the Warrant Shares corresponding to any “Level” of the Customer Growth Level
Targets in any applicable Warrant Year during the period commencing on the
Effective Date through June 30, 2013 (i.e., Level 1, Level 2, Level 3, Level 4,
and/or Level 5 Targets) do not become vested and exercisable because the
Authorized Customer Locations on an aggregate basis failed to achieve any
“Level” of the Customer Growth Level Targets in the applicable Warrant Year,
such Warrant Shares may thereafter become vested and exercisable for that
“Level” of the Customer Growth Level Targets (i.e., Level 1, Level 2, Level 3,
Level 4, and/or Level 5 Targets) achieved by the Authorized Customer Locations
on an aggregate basis as of the end of the subsequent Warrant Year during the
Term (the “Curing Provision”) provided, however, that for the purposes of
clarity Customer shall not have the right to exercise the Curing Provision with
respect to any Customer Growth Level Targets for the Warrant Year ended June 30,
2013. For the avoidance of doubt, the Curing Provision shall not apply to the
vesting, if any, of Warrant Shares based on the NxStage Growth Level Targets.
Additionally, Customer shall not be able to use the Curing Provision to achieve
the vesting of any Warrant Shares based on the Customer Growth Level Targets for
any Warrant Year that does not immediately precede the then-current Warrant Year
(i.e., Customer may not use the Curing Provision to earn any “Level” of Warrant
Shares for the Warrant Year ended June 30, 2011 based upon the Authorized
Customer Locations achievement

B-23



--------------------------------------------------------------------------------



 



on an aggregate basis of any “Level” of the Customer Growth Level Targets in the
Warrant Year ended June 30, 2013). No Warrant Shares issued in connection with
the NxStage Growth Level Target for any Warrant Year during the period
commencing on the Effective Date through June 30, 2013 shall become vested and
exercisable unless the Authorized Customer Locations have on an aggregate basis
achieved at least [**] of the Customer Growth Level Target as of the end of the
same Warrant Year. For example, if as of June 30, 2011, the Authorized Customer
Locations on an aggregate basis did not achieve [**] of the Customer Growth
Level Target, but achieved the NxStage Growth Level Target as of June 30, 2011,
and as of June 30, 2012, the Authorized Customer Locations on an aggregate basis
do achieve [**] of the Customer Growth Level Target and the NxStage Growth Level
Target, an aggregate of seven hundred fifty-thousand (750,000) Warrant Shares
shall become vested and exercisable, consisting of: (i) two hundred-fifty
thousand (250,000) Warrant Shares earned for the deemed achieving of [**] of the
Customer Growth Level Target for the Warrant Year ended as of June 30, 2011
pursuant to the Curing Provision (measured based on the Authorized Customer
Locations achieving on an aggregate basis [**] of the Customer Growth Level
Target for the Warrant Year ended as of June 30, 2012 based on the Active
NxStage Home Patient Census as of June 30, 2012), (ii) two hundred-fifty
thousand (250,000) Warrant Shares for the Authorized Customer Locations
achieving on an aggregate basis [**] of the Customer Growth Level Target as of
the Warrant Year ended as of June 30, 2012, (iii) zero Warrant Shares based on
the Authorized Customer Locations achieving on an aggregate basis the NxStage
Growth Level Target for the Warrant Year ended as of June 30, 2011 (i.e. because
the Authorized Customer Locations did not achieve on an aggregate basis [**] of
the Customer Growth Level Target as of the Warrant Year ended as of June 30,
2011), and (iv) two hundred-fifty thousand (250,000) Warrant Shares based on the
Authorized Customer Locations achieving on an aggregate basis the NxStage Growth
Level Target as of the Warrant Year ended as of June 30, 2012.
All discounts and rebates provided pursuant to this Schedule B, including the
Warrant, are “Discounts or Other Reductions in Price” to Customer under 42
U.S.C. § 1320a-7b(b)(3)(A) of the Social Security Act, and shall be properly
reported by Customer on applicable Medicare and Medicaid claims and cost reports
in accordance with the terms and conditions of Section 7 of the Agreement.
NxStage shall calculate the amount of the discount provided pursuant to this
Schedule B-5 using a Black Scholes valuation methodology applied as of the date
any Warrant Shares become vested and exercisable, and shall promptly notify
Customer thereof in writing, and identify the purchases to which the discount
applies.
Attachment A — Form of Warrant to Purchase Shares of Common Stock
Filed separately as Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q
for the fiscal period ended June 30, 2010

B-24



--------------------------------------------------------------------------------



 



Schedule C
Chronic Outpatient Therapy
Warranty; Service; and Recalls
1. REPRESENTATIONS AND WARRANTIES
EXCEPT AS OTHERWISE PROVIDED IN SECTION 12 OF THE AGREEMENT, NXSTAGE MAKES NO
OTHER EXPRESS OR IMPLIED WARRANTY WITH RESPECT TO ANY OF THE PRODUCTS, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.
2. SERVICE
During the Term, including any extensions thereto, NxStage shall service all
Products supplied to Customer hereunder (whether leased or purchased), so the
same shall be in good working order and fit for the indications described in
their User’s Guides and package inserts when used in accordance with the
instructions for use provided in such User’s Guides and package inserts. The
fees for such services shall be included in the Monthly Dialysis Supplies
pricing set forth on Schedule B; provided that if a purchased System is not in
use (i.e. no monthly purchase volume of Monthly Dialysis Supplies is associated
with the System) for [**] consecutive months, a service reinstatement fee of
$[**] will be charged when the System is returned for service.
Further, NxStage’s obligation to provide the repair services as set forth herein
shall survive the termination of this Agreement and shall continue for all
purchased System One (s) for [**] years following the purchase date of each such
purchased System One (the “Service Term”). Customer agrees that fees for repair
services to the System Ones after the Service Term shall be the lower of (i)
$[**] per System One per annum, or (ii) [**] percent ([**]%) of the average
System One service fees then charged by NxStage to other customers who have
purchased the System One for chronic renal replacement therapy.
Customer agrees that the System One may only be serviced by NxStage at this
time. Additional service charges for both rented and purchased Systems may apply
in the event: (i) the System has been repaired by persons other than NxStage
personnel or its authorized representatives, (ii) the replacement or repair is
required due to the misuse or abuse of the System, as reasonably determined by
NxStage, (iii) the System is used with non-NxStage sets, (iv) the replacement or
repair is required for reasons other than defects in materials and workmanship
or, in the case of equipment, normal wear and tear, as reasonably determined by
NxStage, or (v) the System is not used in accordance with its instructions for
use, as reasonably determined by NxStage.
As part of its ongoing service of Products then in use by Customer and/or the
Authorized Customer Locations, NxStage, at its option, may conduct routine
maintenance on the Products shipped to Customer or any Authorized Customer
Location under this Agreement. Customer or the applicable Authorized Customer
Location shall make all Products reasonably available to NxStage, at NxStage’s
request, to conduct such maintenance; provided that such maintenance is
conducted at mutually agreed upon times and upon prior notice. As part of an
ongoing maintenance program, NxStage may elect to install reasonable Product
upgrades, at no cost to

C-1



--------------------------------------------------------------------------------



 



Customer. Any upgrades that NxStage provides to a leased System One(s) will also
be provided to all of Customer’s purchased System One(s) within a reasonable
timeframe during the Term.
To obtain service of a damaged or defective Product from NxStage, Customer must
contact NxStage’s customer service department. Prior authorization from NxStage
must be obtained before any damaged or defective Product is returned for service
by NxStage. Any damaged or defective Product requiring service must be cleaned,
according to the directions on the labeling. If a damaged or defective Product
is not cleaned, as instructed, NxStage shall charge Customer a $[**] cleaning
fee. NxStage will arrange for the shipment of all damaged or defective Products
to be returned for service by NxStage. NxStage will not be responsible for
servicing damaged or defective Products that have not been shipped according to
the procedure set forth in this Schedule C. NxStage shall use its commercially
reasonable efforts to repair or replace serviced Product within [**] hours of
giving authorization for service. Repaired or replaced Products shall be in Good
Working Order. Replaced Products may or may not be new, and they may or may not
be the same Products originally shipped to Customer or the applicable Authorized
Customer Location hereunder. For purposes of this Agreement, “Good Working
Order” shall mean that the Product shall perform in accordance with its
specifications and manuals, and be in physical condition and functionality equal
to or better than that of the Product being replaced. In addition, NxStage shall
use all commercially reasonable efforts to ensure that replacement Products
provided to Customer or any Authorized Customer Location in connection with a
service swap shall have an average days in service approximately equal to or
less than the estimated days in service of the Product returned by Customer in
connection with a service swap hereunder.
Periodically, NxStage may elect to diagnose Product servicing issues remotely,
through data analysis or phone interviews. If Product is returned at the
insistence of Customer, an Authorized Customer Location or any of their
respective patients, contrary to the recommendation of NxStage, and it is
subsequently determined in the reasonable discretion of NxStage that such
Product was in Good Working Order, Customer shall reimburse NxStage for the
related costs of such return.
3. RECALLS
In the event that any governmental agency or authority requests a recall, a
field corrective action, Product withdrawal or takes similar action in
connection with any Product or in the event NxStage determines an event,
incident or circumstance with respect to a Product has occurred that results in
the need for a recall (each a “Product Recall”), NxStage shall promptly notify
Customer within [**] of such governmental agency or authority request or action
or of NxStage’s decision to voluntarily institute a Product Recall. In the event
of a Product Recall of any Product, NxStage shall (a) reimburse Customer and the
Authorized Customer Locations for reasonable handling expenses incurred in
returning units of such Product to NxStage or otherwise implementing the Product
Recall; and (b) use all commercially reasonable efforts to promptly repair or
replace the Product subject to a Product Recall with another NxStage Product
performing the same function in good working order. NxStage shall allocate
replacement Products to Customer and the Authorized Customer Locations on a
first-priority basis consistent with Customer’s and the Authorized Customer
Locations’ then-current share of NxStage’s Product base that has been purchased,
and consistent with the then-affected prescription items

C-2



--------------------------------------------------------------------------------



 



included in Customer’s and the Authorized Customer Locations’ Monthly Dialysis
Supplies orders.
In addition to the foregoing, if NxStage is unable to repair or replace a
recalled Cycler or PureFlow SL purchased by Customer or any Authorized Customer
Location, such that such purchased Cycler or PureFlow SL is therefore rendered
unusable and continues to be unusable for a period of [**] consecutive months
(for purposes hereof, a purchased Cycler or PureFlow SL shall not be unusable if
it can be used with other non-NxStage products, consistent with then-current
product labeling), NxStage shall be obligated to pay Customer and the Authorized
Customer Locations actual damages within [**] days of the expiration of such
[**] month period (with the amount of such damages to be mutually agreed upon by
the parties in good faith, up to the amount of Customer’s and the Authorized
Customer Locations’ then-current [**] for the purchased Cyclers and/or Pure Flow
SLs which Customer and the Authorized Customer Locations have been prevented
from using for [**] consecutive months (measured as of the date of such Product
Recall); provided that such [**] is calculated in good faith and in accordance
with generally accepted accounting standards). NxStage’s obligation to make any
payment pursuant to this Section 3 of Schedule C may be accelerated to the date
of filing of a voluntary or involuntary bankruptcy proceeding with respect to
NxStage or the date NxStage refunds, all or any significant portion of, the
purchase price of any Cyclers and/or PureFlow SLs that have been the subject of
a Product Recall (and where such refund is specifically provided solely in
connection with, and due to, such Product Recall) to any other customer or group
of customers that has purchased such Cyclers and/or PureFlow SLs for the
treatment of chronic home hemodialysis patients (it being understood that
Customer’s and the Authorized Customer Locations’ right to damages hereunder
shall not be so accelerated if such refund involves no more than [**] Cyclers
and/or PureFlow SLs in the aggregate across all other NxStage chronic
customers). No other remedy shall be provided to Customer or any Authorized
Customer Location in connection with a Product Recall, except as set forth in
Section 22 of the Agreement.
In the event NxStage elects to obtain recall insurance covering a Product Recall
of any purchased Cyclers and/or PureFlow SLs, Customer and NxStage agree that
the parties shall share the cost of such insurance coverage, up to a maximum
amount of $200,000 per party per annum; provided that Customer shall consider in
good faith requests made by NxStage to share insurance costs in excess of
$200,000. Any recall insurance obtained by NxStage, shall name Customer and the
Authorized Customer Locations (but no other customer of NxStage) as additional
insureds. Any insurance payment to Customer or any Authorized Customer Location
under such policy shall offset any damages determined to be owed to Customer or
any Authorized Customer Location hereunder pursuant to the foregoing terms, with
NxStage obligated to pay any remainder pursuant to the terms hereof.
If, during the Term, NxStage contractually agrees with one or more other
customers purchasing any of NxStage’s home hemodialysis products in the
continental United States to provide [**] provisions to such customer(s) that
are more favorable to such customer(s) than are set forth in Section [**] of the
Agreement and Sections[**] of this Schedule C, NxStage agrees that it shall
promptly offer such [**] provisions to Customer, on a prospective basis;
provided that such terms shall be offered to Customer to cover only [**]
purchased by Customer and the Authorized Customer Locations which corresponds
with the [**] purchased by [**]; and provided further that such terms, if
accepted by Customer, shall in no way alter the other provisions hereof.

C-3



--------------------------------------------------------------------------------



 



Schedule D
Preferred Relationship
Schedule D
Chronic Outpatient Therapy Agreement
Preferred Relationship
     1. MARKET RIGHTS
NxStage agrees that, subject to the terms hereof, Customer shall be free to
initiate new Authorized Customer Locations in all of the geographical counties,
group of counties, or subdivisions thereof in the continental U.S. set forth on
Attachment A to this Schedule D (the “Markets”).
Except as otherwise provided herein, NxStage agrees that it shall not initiate a
new Active NxStage Customer (as defined below) in any of the Markets listed
below; provided that nothing herein shall prohibit NxStage from: (a) initiating
in the Markets below the Active NxStage Customer identified in the parentheses
below (i.e. [**]) or (b) initiating a new Active NxStage Customer in such
Markets, or replacing a current Active NxStage Customer in such Markets, if in
each case, the new Active NxStage Customer purchases at least [**] percent
([**]%) of its United States System Ones used in the treatment of chronic kidney
patients prescribed to receive home hemodialysis from NxStage, and such new
Active NxStage Customer has purchased [**] or more System Ones from NxStage, or
(c) initiating a new Active NxStage Customer in such Markets if such new Active
NxStage Customer, either directly or through one or more of its affiliates
(i) provides dialysis services to more than [**]%) of the chronic dialysis
patients in the United States and (ii) supplies dialysis products (such
restrictions on NxStage’s ability to initiate Active NxStage Customers
hereinafter referred to collectively as the “Market Restrictions”). For purposes
hereof, the term “Active NxStage Customer” shall mean any entity, other than
Customer, with one or more sites/facilities located in a specific Market that
has [**] or more patients trained and billed for through such sites/facilities
and is using the System One or any related NxStage home hemodialysis products
for chronic patient home hemodialysis therapy. For purposes of the Agreement,
Customer understands that each Active NxStage Customer may have one or more
sites/facilities in a specific Market, and that such Active NxStage Customer
shall still count as only one Active NxStage Customer for purposes of the Market
Restrictions hereunder.
[**]

Subject to the Markets listed above and except as may otherwise be provided
herein, nothing shall prohibit NxStage from initiating a new Active NxStage
Customer in any of the other Markets. The parties acknowledge and agree that if
Customer is not using reasonable efforts to expand patient access to home
hemodialysis via the use of the System One in one or more of the Markets set
forth above in this Section 1 of Schedule D, Customer agrees, at NxStage’s
request, to in good faith discuss and remove and/or modify the Market
Restrictions in any such Markets where Customer has failed to use its reasonable
efforts to expand patient access to home hemodialysis via the use of the System
One.

D-1



--------------------------------------------------------------------------------



 



Any entity that either: (x) is a [**] (as defined below) or (y) provides
treatments to patients in a [**] setting shall be excluded from the Market
Restrictions. If in any Market subject to the Market Restrictions, the [**]
contacts NxStage regarding the establishment of a home hemodialysis program,
NxStage shall provide a written notice to Customer that indicates: (1) the [**]
has contacted NxStage regarding the establishment of a home hemodialysis program
and (2) the specific Market in which the [**] would like to establish a home
hemodialysis program. Customer shall have a period of [**] days from the receipt
of such notice or such other time period as is mutually agreed to by NxStage and
Customer to establish a home hemodialysis program in the Market set forth in
such notice so as to enable Customer to provide home hemodialysis to the
patients of the [**] using the System One. In the event Customer is not able to
establish a home hemodialysis program in the Market set forth in such notice so
as to enable Customer to provide home hemodialysis within such [**] day period
to patients of the [**] using the System One, or such other time period as
mutually agreed to by NxStage and Customer, NxStage shall have the right to
offer its home hemodialysis products and services directly to the [**] in the
Market set forth in any such notice. The provisions of this paragraph shall not
apply to any arrangement that NxStage has with the [**] as of the Effective Date
to offer its home hemodialysis products and services to the patients of the
[**]. A “[**]” is any entity that only treats patients [**]. Notwithstanding the
definition of “[**]”, Customer and NxStage acknowledge and agree that a [**] may
treat any patient: (A) [**] in the event of an emergency or (B) who was a
patient of such [**] while [**] and who is now [**] and has not yet transferred
to an entity that treats patients [**], and still be considered a [**] and
excluded from the Market Restrictions.
NxStage further agrees and covenants in all Continental U.S. Markets that it
shall not sell or rent, either directly or indirectly, the System One and/or any
of its other home hemodialysis products related to chronic patient home
hemodialysis therapy, to any entity in which at least [**] percent ([**]%) of
the equity or other ownership interest is owned, either directly or indirectly,
by any individual physician or physician group (including all physicians
affiliated therewith) (hereinafter, individually and collectively referred to as
a “Customer Medical Director”) that has entered into a medical director
agreement with Customer (a “Customer Medical Director Agreement”) that prohibits
any such Customer Medical Director from being involved in a business that
provides chronic dialysis services, including home hemodialysis therapy, in the
location in which any such entity is located (individually and collectively
referred to as a “Restricted Entity”) for the longer of (x) the remainder of the
term of the restrictive covenant included in such Customer Medical Director
Agreement (or, if earlier, the date upon which a court or arbitrator determines
that such restrictive covenant included in the Customer Medical Director
Agreement is not enforceable) and (y) [**] months from the date that such
Customer Medical Director (alone or through a joint venture or other business
structure) opens such Restricted Entity or joins such Restricted Entity, in each
case in which such Customer Medical Director holds at least [**] percent ([**]%)
of the equity or ownership interest of such Restricted Entity (the “Customer
Medical Director Restriction”); provided that: (i) the Customer Medical Director
Restriction shall not apply unless NxStage is notified in writing of the name of
any Customer Medical Director with a then-current Customer Medical Director
Agreement at least [**] days prior to the initiation of discussions between
NxStage and any Restricted Entity in which there is any Customer Medical
Director with a Customer Medical Director Agreement (provided that if NxStage,
after reasonable inquiry, is unaware of any relationship between such a Customer
Medical Director and such Restricted Entity, NxStage shall not be restricted
from

D-2



--------------------------------------------------------------------------------



 



selling or renting Products to such Restricted Entity; and provided further that
in no event shall NxStage be prohibited from selling or renting Products to any
such Restricted Entity’s dialysis clinic or facility in a location where such
Customer Medical Director that has at least the above-referenced ownership
interest in such Restricted Entity is not prohibited from being involved in a
business that provides chronic dialysis services, including home hemodialysis
therapy); (ii) the Customer Medical Director Restriction shall not apply to any
entity with which NxStage has an existing agreement as of the Effective Date (it
being understood that the Customer Medical Director Restriction shall not impact
any agreements executed by NxStage with other customers prior to the Effective
Date or any customer relationships in active negotiations with NxStage prior to
the Effective Date); (iii) the Customer Medical Director Restriction shall not
apply in any Market in which Customer or any of the Authorized Customer
Locations are not providing home hemodialysis therapy with the System One; and
(iv) Customer and any Authorized Customer Location shall not refuse referrals
from any Customer Medical Director for any such Customer Medical Director’s
patients he/she/it desires to prescribe NxStage home therapy.
NxStage agrees to use its good faith efforts to notify Customer within [**] days
of NxStage’s intent to offer NxStage home hemodialysis products through
additional dialysis facilities in the Continental U.S. (provided such notice
does not conflict with any obligations NxStage may have relating to the
confidentiality of the proposed relationship).
Customer understands that the Market Restrictions and the Customer Medical
Director Restriction apply exclusively to chronic patient home hemodialysis
therapy, and that NxStage shall not be restricted in any way from making sales
or rentals/leases of its products, including the System One, to other customers
pursuant to the terms hereof for any other use, including for the treatment of
kidney failure in the acute setting or for in-center use.
The Market Restrictions and Customer Medical Director Restrictions set forth in
this Section 1 of Schedule D shall remain in effect through June 30, 2013;
provided that the Authorized Customer Locations on an aggregate basis achieve
the [**] target set forth in the table titled “Warrant Table” in Schedule B-5 as
of the end of each Warrant Year during the period from the Effective Date
through June 30, 2013. The Market Restrictions and the Customer Medical Director
Restriction shall immediately terminate if at the end of any Warrant Year, the
Authorized Customer Locations have not on an aggregate basis achieved as of the
end of the same Warrant Year, the applicable [**] target set forth in the table
titled “Warrant Table” in Schedule B-5. In addition, the Market Restrictions and
the Customer Medical Director Restrictions set forth in this Section 1 of this
Schedule D shall [**] terminate in the event: (i) of a breach by Customer as set
forth in Section 25 of the Agreement (it being understood that in the event a
breach by Customer as set forth in Section 25 of the Agreement occurs prior to
the termination of any Warrant Year no Warrants Shares shall become vested and
exercisable for such Warrant Year (or the preceding Warrant Year pursuant to the
Curing Provision) until and if such breach is cured within any applicable cure
period, even if Customer has at the end of such applicable Warrant Year earned
certain Warrant Shares based on the Authorized Customer Locations achieving on
an aggregate basis a Customer Growth Level Target and/or the NxStage Growth
Level Target for such Warrant Year; provided that for purposes of clarity
NxStage agrees that any Warrant Shares that became vested and exercisable prior
to the occurrence of any such breach of Section 25 of the Agreement by Customer
shall remain vested and exercisable (e.g. if as of April 30, 2012 Customer
breaches the Agreement, and subsequent to such breach

D-3



--------------------------------------------------------------------------------



 



(but prior to such breach being cured), Customer earns as of the Warrant Year
ended June 30, 2012, the Warrant Shares associated with the “Level 3” target of
the Customer Growth Level Target and earns the Warrant Shares associated with
the NxStage Growth Level Target for such Warrant Year, such Warrants Shares
shall not become vested and exercisable until and if ever, such breach is
remedied by Customer within any applicable cure period)), or (ii) [**], or
(iii) at anytime commencing on the Effective Date and each six (6) month
calendar period thereafter (i.e. July 1 and January 1) during the Term (a
“Measurement Period”), Customer fails to increase the aggregate Active NxStage
Chronic Patient Census of all of its Authorized Customer Locations by [**]
against the aggregate Active NxStage Chronic Patient Census of all of Customer’s
Authorized Customer Locations as of the last Measurement Period (i.e., July 1
for any measurement done on January 1 and January 1 for any measurement done on
July 1) (the foregoing termination events described in this sentence,
hereinafter referred to collectively as “Termination Events”).
     2. EQUIPMENT FORECASTING AND MANUFACTURING PREFERENCE
So long as the Market Restrictions and the Customer Medical Director
Restrictions set forth in Section 1 of this Schedule D are in effect, NxStage
will grant Customer and the Authorized Customer Locations a preferred position
in obtaining the Products. In order to secure this preferred position, Customer
must provide NxStage with a reasonably detailed forecast by the [**] business
day of each of [**] during the Term of the Authorized Customer Locations’
anticipated Cycler and PureFlow SL requirements and NxStage patient census for
the upcoming two Warrant Quarters (as hereinafter defined). In this Section 2 of
Schedule D, the “Warrant Quarters” are the quarters that commence as of July 1,
October 1, January 1, and April 1, respectively. Notwithstanding the foregoing,
the initial forecast to be provided by Customer pursuant to the terms of this
Section 2 of Schedule D must be provided by Customer to NxStage on or before
August 1, 2010. The initial forecast shall set forth the Authorized Customer
Locations’ anticipated Cycler and PureFlow SL requirements and NxStage patient
census for the Warrant Quarters commencing October 1, 2010 and January 1, 2011.
Customer’s forecasted Cycler and PureFlow SL requirements for the Warrant
Quarter commencing October 1, 2010 may not exceed [**] percent ([**]%) of
Customer’s actual Cycler and PureFlow SL purchases, respectively, made during
the first calendar quarter of 2010. Thereafter, Customer’s forecasted Cycler and
PureFlow SL requirements may not increase by more than [**] percent ([**]%),
respectively, in sequential Warrant Quarter forecasts, and cumulative forecasted
requirements over any [**] period during the Term may not exceed [**] percent
([**]%) of Customer’s aggregate actual Cycler and PureFlow SL purchases,
respectively, made over the [**] period immediately preceding the date of the
then-current forecast. Further, forecasts for any Warrant Quarter may not exceed
[**] percent ([**]%) of the forecast for the same Warrant Quarter from the
immediately preceding [**] forecast (e.g., if the forecast submitted in [**] for
the Warrant Quarter commencing [**] anticipates needs for [**] Cyclers, the
Warrant Quarter forecast submitted in [**] for the Warrant Quarter commencing
[**] cannot exceed [**] Cyclers).
[**] percent ([**]%) of Customer’s forecasted Cycler and PureFlow SL
requirements, respectively, (provided such forecasts are consistent with the
terms hereof) shall be binding to the extent they relate to supplies for the
Authorized Customer Locations’ forecasted patient requirements (it being
understood, for purposes of clarity, that Customer may reduce a forecast for a
given Warrant Quarter from one forecast to the next, but [**] percent ([**]%) of
the higher

D-4



--------------------------------------------------------------------------------



 



of the two forecasts for the same Warrant Quarter will be binding). If orders
for the binding portion of Customer’s Cycler and PureFlow SL forecasts are not
placed during an applicable Warrant Quarter, NxStage shall invoice Customer for
the amount of any shortfall (the “Purchase Shortfall”) at the end of such
Warrant Quarter at the pricing set forth in Section 1 of Schedule B-3 and the
amount paid by Customer shall be credited towards Cycler and PureFlow SL, as
applicable, purchases hereunder that are made in any subsequent Warrant Quarters
and that exceed the then-current binding portion of any forecast. If the
Purchase Shortfall exceeds [**] Cyclers and/or PureFlow SL units, NxStage may,
at its option, deliver such Cyclers and/or PureFlow SL units, as applicable, to
an Authorized Customer Location(s) of Customer’s choice on [**] days advance
written notice to Customer. NxStage shall use commercially reasonable efforts to
meet Customer’s purchase orders during the Term, consistent with any such
forecasts. NxStage shall be obligated to fulfill and supply the binding portion
of each such forecast during the Term, consistent with the terms hereof.
Notwithstanding the foregoing, NxStage shall not be liable for any failure to
supply hereunder for any reason whatsoever, including as a result of a Product
Recall or any Force Majeure event (an “Inability to Supply”), so long as such
Inability to Supply is not caused by NxStage’s willful breach of its obligations
hereunder.
In the event of an Inability to Supply as to any of the Cyclers included in the
binding portion of any forecasts for a Warrant Year which are not delivered by
NxStage on or before the end of such Warrant Year, each such Cycler not
delivered by NxStage on or prior to the end of such Warrant Year due to such
Inability to Supply shall be treated as being purchased by Customer for the
purposes of determining Customer’s eligibility to receive the Equipment Volume
Rebate set forth in Section 4 of Schedule B-3.
In the event of an Inability to Supply as to any Cyclers included in the binding
portion of any forecasts during the period from the Effective Date through
March 31, 2011, April 1, 2011 through March 31, 2012, and/or April 1, 2012
through March 31, 2013, as applicable, which are not delivered by NxStage on or
before the end of the Warrant Year ending immediately following such applicable
twelve month period (or nine (9) month period for the first Warrant Year) (i.e.
the Warrant Year ended as of June 30, 2011 for the period from the Effective
Date through March 31, 2011, the Warrant Year ended as of June 30, 2012 for the
period from April 1, 2011 through March 31, 2012, and the Warrant Year ended as
of June 30, 2013 for the period from April 1, 2012 through March 31, 2013) each
such Cycler not delivered by NxStage on or prior to the end of the Warrant Year
ending immediately following such applicable twelve month period (or nine
(9) month period for the first Warrant Year), shall be treated as one new
patient for the Warrant Year ending immediately following such applicable twelve
month period (or nine (9) month period for the first Warrant Year) for purposes
of the Total NxStage Home Patient Count and the Active NxStage Home Patient
Census.
In addition, in the event of an Inability to Supply as to any Cyclers included
in the binding portion of the forecasts during the period from the Effective
Date through March 31, 2011, April 1, 2011 through March 31, 2012, and/or
April 1, 2012 through March 31, 2013, as applicable, whereby any of the Cyclers
included in the binding portion of such forecasts are not delivered by NxStage
on or before April 1 of the Warrant Year ending immediately following such
applicable twelve month period (or nine (9) month period for the first Warrant
Year) (the “Cycler Supply Shortfall”), but such Cyclers are delivered by NxStage
during the period of April 1 through June 30 (the “Supply Cure Quarter”) of the
Warrant Year ending immediately

D-5



--------------------------------------------------------------------------------



 



following such applicable twelve month period (or nine (9) month period for the
first Warrant Year), each Authorized Customer Location patient initiating
therapy using a Cycler delivered between the first business day of the Supply
Cure Quarter and the date that is the later of: (i) [**] days subsequent to
written notification (the date of such notification hereinafter referred to as
the “Notification Date”) from NxStage to Customer of its ability to cure the
Cycler Supply Shortfall by delivery of the total quantity of Cyclers that remain
in the Cycler Supply Shortfall as of the Notification Date within [**] days of
the Notification Date (the “Cycler Supply Shortfall Cure Notice”) and (ii) the
number of days after the Notification Date equal to the quantity of Cyclers
remaining in the Cycler Supply Shortfall as of the Notification Date (which for
purposes hereof shall equal the Cycler Supply Shortfall less that number of
Cyclers delivered by NxStage in connection with any Partial Cycler Supply
Shortfall Cure (as defined below) divided by [**] (the “Shortfall End Date”);
will be included in the Total NxStage Home Patient Count if such patient
satisfies the criteria set forth in the definition of “Total NxStage Home
Patient Count” and the Active NxStage Home Patient Census if such patient
satisfies the criteria set forth in the definition of “Active NxStage Home
Patient Census”; provided that each such Authorized Customer Location patient
shall be deemed to have completed Three Full Months of Therapy if he or she has
completed a contiguous treatment regimen of home therapy with the System One at
one or more Authorized Customer Locations commencing on the Shortfall End Date
through the last day of such Supply Cure Quarter (i.e. June 30) and provided
further that: (a) any documented hospitalization of each such patient shall not
be deemed an interruption in each such patient’s contiguous days of treatment
with the System One as long as Customer has provided notice to NxStage of any
such documented hospitalization as required pursuant to Section 10 of the
Agreement and (b) any interruption in each such patient’s treatment with the
System One as a result of such patient’s traveling shall not be deemed an
interruption in each such patient’s contiguous days of treatment with the System
One. NxStage acknowledges and agrees that during a Supply Cure Quarter it shall
have the right on one or more occasions to partially remedy a Cycler Supply
Shortfall by delivering Cyclers to Customer prior to delivering a Cycler Supply
Shortfall Cure Notice (a “Partial Cycler Supply Shortfall Cure”); provided that
no later than [**] of any such Supply Cure Quarter, NxStage shall deliver a
written notice to Customer that it is conducting its final Partial Cycler Supply
Shortfall Cure for such Supply Cure Quarter (the “Final Partial Cycler Supply
Shortfall Cure”), which Final Partial Cycler Supply Shortfall Cure for such
Supply Cure Quarter may not exceed [**] Cyclers. With respect to each Cycler
delivered by NxStage in connection with a Partial Cycler Supply Shortfall Cure,
one or more Authorized Customer Locations must initiate therapy with a patient
on each such Cycler promptly following delivery thereof, and in any event on or
before the end of the applicable Supply Cure Quarter (i.e. June 30) to be
included in the Total NxStage Home Patient Count and the Active NxStage Home
Patient Census (without regard as to whether or not each such patient has
completed Three Full Months of Therapy but otherwise satisfying all other
criteria set forth in the definition of Total NxStage Home Patient Count and
Active NxStage Home Patient Census). For example, if as of March 31, 2011, there
is a Cycler Supply Shortfall equal to [**] Cyclers, and NxStage delivers [**] of
such Cyclers to Authorized Customer Locations between April 1 and April 15,
2011, and NxStage delivers a Cycler Supply Shortfall Cure Notice to Customer on
April 15, 2011, that it can supply the remaining [**] Cyclers included in the
Cycler Supply Shortfall on or before [**], then the Shortfall End Date shall be
May 18, 2011 (which is the later of: (A) [**] days subsequent to the
Notification Date) and (B) [**] days after the Notification Date (i.e. [**]
(which is calculated by dividing the number of Cyclers remaining in

D-6



--------------------------------------------------------------------------------



 



the Cycler Supply Shortfall as of the Notification Date by [**]))). In the same
example, the number of new patients initiating therapy using a Cycler delivered
by NxStage during the period between the Notification Date (i.e. [**]) and the
Shortfall End Date (i.e. [**]) plus the [**] patients of any Authorized Customer
Location initiating therapy using a Cycler delivered (which, in each case,
expressly does not include Cyclers delivered to Authorized Customer Locations in
connection with a service swap) by NxStage in connection with a Partial Cycler
Supply Shortfall Cure (i.e. the period between April 1, 2011 up to the
Notification Date (i.e. [**])), shall be included in the Total NxStage Home
Patient Count and the Active NxStage Home Patient Census for the Warrant Year
ended June 30, 2011, as long as each such patient meets the criteria set forth
in the definition of “Total NxStage Home Patient Count” and the Active NxStage
Home Patient Census if such patient satisfies the criteria set forth in the
definition of “Active NxStage Home Patient Census”; provided that each such
patient shall be deemed to have completed Three Full Months of Therapy if, with
respect to the [**] Cyclers, he or she has completed a contiguous treatment
regimen of home therapy with the System One at one or more Authorized Customer
Locations commencing on [**] (i.e. the Shortfall End Date) through the last day
of the Supply Cure Quarter (i.e. June 30, 2011), and with respect to the [**]
Cyclers, he or she has completed a contiguous treatment regimen of home therapy
with the System One at one or more Authorized Customer Locations from the first
date of therapy promptly following the delivery thereof through the last day of
the Supply Cure Quarter (i.e. June 30, 2011).
NxStage acknowledges and agrees that in the event the Shortfall End Date related
to a Cycler Supply Shortfall extends beyond the end of an applicable Supply Cure
Quarter (i.e. June 30), the number of patients that the Authorized Customer
Locations must initiate therapy with on or before the end of the applicable
Supply Cure Quarter (i.e. June 30) using a Cycler delivered between the first
business day of the Supply Cure Quarter and the expiration of the Supply Cure
Quarter in order for such patients to be included in the Total NxStage Home
Patient Count and the Active NxStage Home Patient Census (without regard as to
whether or not each such patient has completed Three Full Months of Therapy but
otherwise satisfying all other criteria set forth in the definition of Total
NxStage Home Patient Count and Active NxStage Home Patient Census) will be
determined by multiplying the remaining days left in the Supply Cure Quarter
from the date of the Notification Date through the last day of the Supply Cure
Quarter (i.e. June 30) by [**] (the “Initiation Threshold”), and in the event
the Cyclers included in the remaining Cycler Supply Shortfall as of the
Notification Date (which for purposes hereof shall equal the Cycler Supply
Shortfall less that number of Cyclers delivered by NxStage in connection with a
Partial Cycler Supply Shortfall Cure during an applicable Warrant Year) exceed
the Initiation Threshold, [**] of the Cyclers above the Initiation Threshold
shall automatically be treated as one new patient for the Warrant Year
immediately preceding the Shortfall End Date for purposes of the Total NxStage
Home Patient Count and the Active NxStage Home Patient Census; provided that if
the Notification Date occurs on or after [**] of any Supply Cure Quarter, [**]
Cyclers included in the Cycler Supply Shortfall shall be treated as one new
patient for the Warrant Year ending as of the last day of the Supply Cure
Quarter (i.e. June 30) for purposes of the Total NxStage Home Patient Count and
the Active NxStage Home Patient Census. For example, if as of April 16, 2011,
there is a Cycler Supply Shortfall equal to [**] Cyclers and [**] Cyclers are
delivered between April 1 and June 1, 2011 in connection with a Partial Cycler
Supply Shortfall Cure, and on [**] (i.e. the Notification Date) NxStage delivers
a Cycler Supply Shortfall Cure Notice to Customer that it can supply all [**] of
the Cyclers remaining in the Cycler Supply Shortfall on or before [**], the
Initiation Threshold shall be [**]

D-7



--------------------------------------------------------------------------------



 



(which is calculated by multiplying the remaining days left in the Supply Cure
Quarter from the date of the Notification Date by [**]. In the same example, in
order for all [**] Cyclers included in the remaining Cycler Supply Shortfall to
be included in the Total NxStage Home Patient Count and the Active NxStage Home
Patient Census for the Warrant Year ending June 30, 2011, [**] Authorized
Customer Location patients will have to initiate therapy on or before the end of
the Supply Cure Quarter using a Cycler delivered between the Notification Date
(i.e. [**]) and the last day of the Supply Cure Quarter (i.e. June 30, 2011) (it
being understood that such patients need not complete Three Full Months of
Therapy, but that all such patients must otherwise satisfy all other criteria
set forth in the definition of “Total NxStage Home Patient Count” and “Active
NxStage Home Patient Census”, including the requirement that such patients
complete a contiguous treatment regimen of home therapy with the System One at
one or more Authorized Customer Locations from their date of therapy initiation
through the expiration of the Supply Cure Quarter; provided that: (i) any
documented hospitalization of each such patient shall not be deemed an
interruption in each such patient’s contiguous days of treatment with the System
One as long as Customer has provided notice to NxStage of any such documented
hospitalization as required pursuant to Section 10 of the Agreement and (ii) any
interruption in each such patient’s treatment with the System One as a result of
such patient’s traveling shall not be deemed an interruption in each such
patient’s contiguous days of treatment with the System One) and the [**] Cyclers
included in the difference between the remaining Cycler Supply Shortfall as of
the Notification Date and the Initiation Threshold [**]shall automatically be
treated as [**] new patient for the Warrant Year ending June 30, 2011 for
purposes of the Total NxStage Home Patient Count and the Active NxStage Home
Patient Census. In the preceding example, if only [**] Authorized Customer
Location patients initiate therapy using a Cycler purchased between the
Notification Date (i.e. [**]) and the last day of the Supply Cure Quarter (i.e.
June 30, 2011) (and such patients, although not completing Three Full Months of
Therapy, otherwise satisfy all other criteria set forth in the definition of
“Total NxStage Home Patient Count” and “Active NxStage Home Patient Census”,
including the requirement that such patients complete a contiguous treatment
regimen of home therapy with the System One at one or more Authorized Customer
Locations from their date of therapy initiation through the expiration of the
Supply Cure Quarter; provided that: (i) any documented hospitalization of each
such patient shall not be deemed an interruption in each such patient’s
contiguous days of treatment with the System One as long as Customer has
provided notice to NxStage of any such documented hospitalization as required
pursuant to Section 10 of the Agreement and (ii) any interruption in each such
patient’s treatment with the System One as a result of such patient’s traveling
shall not be deemed an interruption in each such patient’s contiguous days of
treatment with the System One), [**] patients will be included in the Total
NxStage Home Patient Count and the Active NxStage Home Patient Census for the
Warrant Year ending June 30, 2011 (i.e. the [**] patients for which the
Authorized Customer Locations initiated therapy with a Cycler between [**]
through June 30, 2011 plus the [**] Cyclers included in the difference between
the remaining Cycler Supply Shortfall as of the Notification Date and the
Initiation Threshold). In addition, in the same example, the [**] patients of
any Authorized Customer Location initiating ther apy using a Cycler delivered
(which, in each case, expressly does not include Cyclers delivered to Authorized
Customer Locations in connection with a service swap) by NxStage in connection
with a Partial Cycler Supply Shortfall Cure will be included in the Total
NxStage Home Patient Count if such patient satisfies the criteria

D-8



--------------------------------------------------------------------------------



 



set forth in the definition of “Total NxStage Home Patient Count” and the Active
NxStage Home Patient Census if such patient satisfies the criteria set forth in
the definition of “Active NxStage Home Patient Census”; provided that each such
Authorized Customer Location patient shall be deemed to have completed Three
Full Months of Therapy if he or she has completed a contiguous treatment regimen
of home therapy with the System One at one or more Authorized Customer Locations
commencing on the date that each such patient initiated therapy with a Cycler
delivered in connection with a Partial Cycler Supply Shortfall Cure through the
last day of such Supply Cure Quarter (i.e. June 30) and provided further that:
(i) any documented hospitalization of each such patient shall not be deemed an
interruption in each such patient’s contiguous days of treatment with the System
One as long as Customer has provided notice to NxStage of any such documented
hospitalization as required pursuant to Section 10 of the Agreement and (ii) any
interruption in each such patient’s treatment with the System One as a result of
such patient’s traveling shall not be deemed an interruption in each such
patient’s contiguous days of treatment with the System One.
Except as otherwise set forth in this Section 2 of Schedule D, Customer’s sole
remedy in the event of an Inability to Supply shall be to terminate the
Agreement, if such Inability to Supply is directly responsible for the
Authorized Customer Locations’ inability on an aggregate basis to meet [**] of
the Customer Growth Level Target as set forth in the “Warrant Table” in
Schedule B-5 and such Inability to Supply continues for [**] consecutive months.
NxStage shall promptly notify Customer in writing of any Inability to Supply and
during any such Inability to Supply shall allocate all Products and training
capacity to Customer on a first priority basis consistent with Customer’s and
the Authorized Customer Locations’ then current share of NxStage’s equipment
field base that have been purchased, and consistent with the then affected
prescription items included in Customer’s Monthly Dialysis Supplies orders.
NxStage further covenants and agrees that Customer shall have no obligation to
pay for a System One that NxStage cannot supply as a result of an Inability to
Supply, until the date on which NxStage supplies Customer or any Authorized
Customer Location with the System One(s) that was affected by such Inability to
Supply.
     3. MOST FAVORED NATIONS PRICING
NxStage represents and warrants to Customer that, from and after July 1, 2010,
Customer’s Monthly Composite Pricing (as defined below) in the Continental
United States for the Products shall be (a) no less favorable than that of other
Active NxStage Customers for active chronic home hemodialysis patients using:
(i) purchased System Ones and any purchased Monthly Dialysis Supplies or (ii)
rented System Ones and purchased Express Monthly Dialysis Supplies, and (b) at
least [**] percent ([**]%) lower than that of other Active NxStage Customers for
active chronic home hemodialysis patients using rented System Ones and purchased
PureFlow SL Monthly Dialysis Supplies (the “Pricing Covenant”). The Pricing
Covenant set forth in this Section 3 of Schedule D shall remain in effect
through June 30, 2013: provided that (x) the Authorized Customer Locations on an
aggregate basis achieve the [**] target set forth in the table titled “Warrant
Table” in Schedule B-5 as of the end of each Warrant Year during the period from
the Effective Date through June 30, 2013, and (y) a [**] has not occurred. The
Pricing Covenant shall immediately terminate if at the end of any Warrant Year,
the Authorized Customer Locations have not on an aggregate basis achieved as of
the end of the same Warrant Year, the applicable [**] target set forth in the
table titled “Warrant Table” in Schedule B-5. The Pricing Covenant shall also
immediately terminate upon the occurrence of a [**]. For purposes of the
Agreement, “Monthly Composite Pricing” for the Products will:

D-9



--------------------------------------------------------------------------------



 



  •   Be calculated for each treatment frequency and fluid volume (e.g., part
#’s PF-20-N-6-SUP and PF-30-N-5-SUP) on an a per Active NxStage Customer per
market basis (which may include a single location or multiple locations) based
on the Active NxStage Customer’s census of active NxStage [**] patients in that
market [**] (specifically excluding patients treated in a [**] setting.     •  
Be calculated for each treatment frequency and fluid volume (e.g., part #’s
PF-20-N-6-SUP and PF-30-N-5-SUP) on an a per Authorized Customer Location per
market basis (which may include a single Authorized Customer Location or
multiple Authorized Customer Locations) based on Customer’s census of active
NxStage [**] patients in that market (specifically excluding patients treated in
a [**] setting (it being understood that patients performing [**] facilities or
similar facilities shall not be excluded from the Pricing Covenant; provided
that such patients’ therapy is not performed in a facility where such facility
staff or Customer or Authorized Customer Location staff is performing or
assisting with the treatment, or where more than [**] patient is receiving
therapy with a [**] System One in such facility or where [**] or more System One
patients are in such facility; and provided further that System One Monthly
Dialysis Supplies for such patient are not being billed under a different
pricing arrangement as set forth in Section 10(d) of the Agreement)).     •  
Equal the sum of Monthly Dialysis Supply Supplies pricing plus an imputed System
equipment Rental Rate (“Rental Rate”). For rented Systems, the Rental Rate shall
equal the actual monthly System rental cost. A rental rate will be calculated
for purchased Systems by multiplying the average purchase price of Systems
purchased by an Active NxStage Customer, or purchased by Customer, as
applicable, in each case after the Effective Date by [**] (it being understood
that the purchase price of a System does not include any rental credit against
the purchase price offered by NxStage to an Active NxStage Customer in
connection with the purchase of a System; and further that this calculation
shall only apply to Systems purchased after the Effective Date).     •   Account
for all of Customer’s discounts and rebates, including any discounts associated
with prepayment or early payment, whether or not such discounts are taken, but
will exclude any discounts provided in the form of the Warrant.

An illustrative example of the above calculation is set forth in Exhibit B.
Subsequent to July 1, 2010, if NxStage offers another Active NxStage Customer
the opportunity to apply a portion of previous System rental payments (e.g.,
percentage of rental payments over period of time) to the purchase of its
Systems in the field, Customer will be given the opportunity to do the same
within [**] days of written notification on a like number of Systems on similar
terms; provided that any Systems purchased under such program will be subtracted
from the Rental Cap for the remainder of the Term.
NxStage agrees to calculate Customer’s Monthly Composite Pricing every calendar
quarter during the Term, commencing on September 30, 2010 (for the period
between July 1, 2010 and September 30, 2010), and to promptly notify Customer
(within [**] days of the end of any calendar quarter) in the event any pricing
provided by NxStage to any Active NxStage Customer does not comply with the
Pricing Covenant, subject to the terms hereof. If any pricing provided

D-10



--------------------------------------------------------------------------------



 



by NxStage to another Active NxStage Customer during any calendar quarter does
not comply with the Pricing Covenant, NxStage shall provide a rebate to Customer
hereunder pursuant to the terms of this Section 3 of Schedule D simultaneous
with such notice, which rebate shall be provided in the form of a credit to be
applied against future purchases hereunder, in an amount equal to the difference
between [**] (the “MFN Rebate”); provided that in the event Customer has a
Credit Balance within [**] days of the payment of such MFN Rebate, NxStage shall
deliver a check to Customer in an amount equal to the Credit Balance within [**]
business days of the expiration of such [**] day period.
No MFN Rebate shall be owed due to NxStage’s non-compliance with the Pricing
Covenant due to (A) philanthropic reasons, (B) Product evaluations, [**],
Product sampling, or [**]; provided that, as soon as is commercially possible,
NxStage gives the Authorized Customer Locations the opportunity to participate
in a similar program at a similar scale), (C) credits provided for Product
returns or missed treatments or discontinuations of patient therapy, or (D)
[**].
Additionally, Customer and NxStage acknowledge and agree that in the event that
NxStage is a party to agreements or arrangements with [**] or fewer Active
NxStage Customers relating to the purchase and sale of any of the Products that
is not in compliance with the Pricing Covenant and such Active NxStage
Customers’ purchases from NxStage represent less than [**]% of NxStage’s chronic
market sales during the preceding [**] month period prior to any determination
(an “Excluded Arrangement”), NxStage shall not be out of compliance with the
Pricing Covenant; provided that NxStage pays to Customer a MFN Rebate which MFN
Rebate shall be limited up to that number of patients of Customer as equal the
number of patients of such Active NxStage Customer(s) under such Excluded
Arrangement(s) that are subject to such lower monthly composite pricing.
Without limiting any of the foregoing, NxStage agrees that it shall not offer
discounts or rebates payable in the form of warrants to purchase NxStage Common
Stock or any other NxStage equity to any other customer that purchases any of
NxStage’s products for the treatment of patients prescribed to receive chronic
home hemodialysis.
     4. OTHER
Customer represents and warrants to NxStage that it has not entered into any
agreement which conflicts with the terms and conditions of the Agreement and
that it will not do so during the Term. NxStage understands and acknowledges
that neither Customer nor any of the Authorized Customer Locations have promised
or committed to [**].
NxStage represents and warrants to Customer that: (a) it has not entered into
any agreement which conflicts with the terms and conditions of the Agreement and
that it will not do so during the Term, and (b) it shall not enter into any
distributorship agreement or other similar agreement with any third party
covering the sale, rental, licensing, leasing or distribution of the System One
for chronic home hemodialysis in the Continental U.S., except where any such
agreements are consistent with the terms and conditions of the Agreement,
including the Market Restrictions and the Customer Medical Director Restriction
set forth in Section 1 of this Schedule D.

D-11



--------------------------------------------------------------------------------



 



ATTACHMENT A — MARKET DEFINITIONS
[**]
A total of 16 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Page 1 of 16